Exhibit 10.1

EXECUTION VERSION

 

 

ONE GAS, INC.

and

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

INDENTURE

Dated as of January 27, 2014

 

 

 

 



--------------------------------------------------------------------------------

ONE Gas, Inc.

Certain Sections of this Indenture relating to

Sections 3.10 through 3.18, inclusive, of the

Trust Indenture Act of 1939, as amended:

 

Provisions of Trust

Indenture Act of 1939,

as amended

  

Indenture Section

Section 310(a)(1)

   6.9

(a)(2)

   6.9

(a)(3)

   Not Applicable

(a)(4)

   Not Applicable

(b)

   6.8, 6.10

(c)

   Not Applicable

Section 311(a)

   6.13

(b)

   6.13

(c)

   Not Applicable

Section 312(a)

   7.1, 7.2(a)

(b)

   7.2(b)

(c)

   7.2(c)

Section 313(a)

   7.3(a)

(b)

   7.3(a)

(c)

   7.3(a)

(d)

   7.3(b)

Section 314(a)

   7.4

(a)(4)

   1.1, 10.4

(b)

   Not Applicable

(c)(1)

   1.2

(c)(2)

   1.2

(c)(3)

   Not Applicable

(d)

   Not Applicable

(e)

   1.2

Section 315(a)

   6.1

(b)

   6.2

(c)

   6.1

(d)

   6.1

(e)

   5.14

Section 316(a)

   1.1

(a)(1)(A)

   5.2, 5.12

(a)(1)(B)

   5.13

(a)(2)

   Not Applicable

(b)

   5.8

(c)

   1.4(c)

Section 317(a)(1)

   5.3

(a)(2)

   5.4

(b)

   10.3

Section 318(a)

   1.7

 

NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a
part of the Indenture.

 

i



--------------------------------------------------------------------------------

Table of Contents

 

         Page   RECITALS OF THE COMPANY      1   

ARTICLE I

  

Definitions and Other Provisions

of General Application

  

  

Section 1.1

  Definitions      1   

Section 1.2

  Compliance Certificates and Opinions      10   

Section 1.3

  Form of Documents Delivered to Trustee      10   

Section 1.4

  Acts of Holders; Record Dates      11   

Section 1.5

  Notices, Etc., to Trustee and Company      12   

Section 1.6

  Notice to Holders; Waiver      12   

Section 1.7

  Conflict with Trust Indenture Act      13   

Section 1.8

  Effect of Headings and Table of Contents      13   

Section 1.9

  Successors and Assigns      13   

Section 1.10

  Separability Clause      13   

Section 1.11

  Benefits of Indenture      13   

Section 1.12

  Governing Law      13   

Section 1.13

  Legal Holidays      14   

Section 1.14

  No Recourse Against Others      14   

ARTICLE II

  

Security Forms

  

Section 2.1

  Forms Generally      14   

Section 2.2

  Form of Face of Security      15   

Section 2.3

  Form of Reverse of Security      17   

Section 2.4

  Additional Provisions Required In Book-Entry Security      20   

Section 2.5

  Form of Trustee’s Certificate of Authentication      20   

ARTICLE III

  

The Securities

  

Section 3.1

  Amount Unlimited; Issuable In Series      20   

Section 3.2

  Denominations      23   

Section 3.3

  Execution, Authentication, Delivery and Dating      23   

Section 3.4

  Temporary Securities      25   

Section 3.5

  Registration, Registration of Transfer and Exchange      25   

Section 3.6

  Mutilated, Destroyed, Lost and Stolen Securities      27   

 

NOTE: This table of contents shall not, for any purpose, be deemed to be a part
of this Indenture

 

ii



--------------------------------------------------------------------------------

Section 3.7

  Payment of Interest; Interest Rights Preserved      27   

Section 3.8

  Optional Extension of Stated Maturity      30   

Section 3.9

  Persons Deemed Owners      30   

Section 3.10

  Cancellation      31   

Section 3.11

  Computation of Interest      31   

Section 3.12

  CUSIP Numbers      31   

ARTICLE IV

  

Satisfaction and Discharge

  

Section 4.1

  Satisfaction and Discharge of Indenture      31   

Section 4.2

  Application of Trust Money      33   

ARTICLE V

  

Remedies

  

Section 5.1

  Events of Default      33   

Section 5.2

  Acceleration of Maturity; Rescission and Annulment      35   

Section 5.3

  Collection of Indebtedness and Suits For Enforcement By Trustee      36   

Section 5.4

  Trustee May File Proofs of Claim      36   

Section 5.5

  Trustee May Enforce Claims Without Possession of Securities      37   

Section 5.6

  Application of Money Collected      37   

Section 5.7

  Limitation on Suits      37   

Section 5.8

  Unconditional Right of Holders to Receive Principal, Premium and Interest     
38   

Section 5.9

  Restoration of Rights and Remedies      38   

Section 5.10

  Rights and Remedies Cumulative      38   

Section 5.11

  Delay or Omission Not Waiver      39   

Section 5.12

  Control By Holders      39   

Section 5.13

  Waiver of Past Defaults      39   

Section 5.14

  Undertaking for Costs      40   

Section 5.15

  Waiver of Stay or Extension Laws      40   

ARTICLE VI

  

The Trustee

  

Section 6.1

  Certain Duties and Responsibilities      40   

Section 6.2

  Notice of Defaults      40   

Section 6.3

  Certain Rights of Trustee      41   

Section 6.4

  Not Responsible for Recitals or Issuance of Securities      42   

Section 6.5

  May Hold Securities      42   

Section 6.6

  Money Held In Trust      42   

Section 6.7

  Compensation and Reimbursement      43   

 

NOTE: This table of contents shall not, for any purpose, be deemed to be a part
of this Indenture

 

iii



--------------------------------------------------------------------------------

Section 6.8

  Disqualification; Conflicting Interests      44   

Section 6.9

  Corporate Trustee Required; Eligibility      44   

Section 6.10

  Resignation and Removal; Appointment of Successor      44   

Section 6.11

  Acceptance of Appointment By Successor      45   

Section 6.12

  Merger, Conversion, Consolidation or Succession to Business      46   

Section 6.13

  Preferential Collection of Claims Against Company      47   

Section 6.14

  Appointment of Authenticating Agent      47   

ARTICLE VII

  

Holders’ Lists and Reports by Trustee and Company

  

Section 7.1

  Company to Furnish Trustee Names and Addresses of Holders      48   

Section 7.2

  Preservation of Information; Communications to Holders      49   

Section 7.3

  Reports By Trustee      49   

Section 7.4

  Reports By Company      49   

ARTICLE VIII

  

Consolidation, Merger, Conveyance, Transfer or Lease

  

Section 8.1

  Company May Consolidate, Etc., Only on Certain Terms      50   

Section 8.2

  Successor Substituted      51   

ARTICLE IX

  

Supplemental Indentures

  

Section 9.1

  Supplemental Indentures Without Consent of Holders      51   

Section 9.2

  Supplemental Indentures With Consent of Holders      53   

Section 9.3

  Execution of Supplemental Indentures      54   

Section 9.4

  Effect of Supplemental Indentures      55   

Section 9.5

  Conformity With Trust Indenture Act      55   

Section 9.6

  Reference In Securities to Supplemental Indentures      55   

Section 9.7

  Notice of Supplemental Indentures      55   

ARTICLE X

  

Covenants

  

Section 10.1

  Payment of Principal, Premium And Interest      55   

Section 10.2

  Maintenance of Office or Agency      55   

Section 10.3

  Money for Securities Payments To Be Held In Trust      56   

Section 10.4

  Statement as to Compliance      57   

Section 10.5

  Existence      57   

Section 10.6

  Limitations on Liens      57   

 

NOTE: This table of contents shall not, for any purpose, be deemed to be a part
of this Indenture

 

iv



--------------------------------------------------------------------------------

Section 10.7

  Limitation on Sales and Leasebacks      59   

Section 10.8

  Waiver of Certain Covenants      60   

Section 10.9

  Notice of Event of Default      60   

ARTICLE XI

  

Redemption of Securities

  

Section 11.1

  Applicability of Article      60   

Section 11.2

  Election to Redeem; Notice to Trustee      60   

Section 11.3

  Selection By Trustee of Securities to Be Redeemed      61   

Section 11.4

  Notice of Redemption      61   

Section 11.5

  Deposit of Redemption Price      62   

Section 11.6

  Securities Payable on Redemption Date      62   

Section 11.7

  Securities Redeemed In Part      62   

ARTICLE XII

  

Conversion

  

Section 12.1

  Conversion      63   

Section 12.2

  Conversion Procedure      63   

Section 12.3

  Taxes on Conversion      64   

Section 12.4

  Company Determination Final      64   

Section 12.5

  Trustee’s and Conversion Agent’s Disclaimer      64   

Section 12.6

  Company to Provide Conversion Securities      65   

Section 12.7

  Cash Settlement Option      65   

ARTICLE XIII

  

Sinking Funds

  

Section 13.1

  Applicability of Article      66   

Section 13.2

  Satisfaction of Sinking Fund Payments With Securities      66   

Section 13.3

  Redemption of Securities for Sinking Fund      66   

ARTICLE XIV

  

Defeasance and Covenant Defeasance

  

Section 14.1

  Applicability of Article; Company’s Option To Effect Defeasance Or Covenant
Defeasance      67   

Section 14.2

  Defeasance and Discharge      67   

Section 14.3

  Covenant Defeasance      67   

Section 14.4

  Conditions to Defeasance or Covenant Defeasance      68   

Section 14.5

  Deposited Money and U.S. Government Obligations to be Held In Trust; Other
Miscellaneous Provisions      70   

Section 14.6

  Reinstatement      70   

 

NOTE: This table of contents shall not, for any purpose, be deemed to be a part
of this Indenture

 

v



--------------------------------------------------------------------------------

INDENTURE, dated as of January 27, 2014 between ONE Gas, Inc., a corporation
duly organized and existing under the laws of the State of Oklahoma (herein
called the “Company”), having its principal office at 15 East Fifth Street,
Tulsa, Oklahoma 74103, and U.S. Bank National Association, a national banking
association duly organized and existing under the laws of the United States of
America, as Trustee (herein called the “Trustee”).

RECITALS OF THE COMPANY

The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance from time to time of its unsecured debentures, notes or
other evidences of indebtedness (herein called the “Securities”), to be issued
in one or more series as in this Indenture provided.

All things necessary to make this Indenture a valid agreement of the Company, in
accordance with its terms, have been done.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually agreed, for the equal and proportionate
benefit of all Holders of the Securities or of a series thereof, as follows:

ARTICLE I

Definitions and Other Provisions

of General Application

Section 1.1 Definitions.

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

(1) the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular;

(2) all other terms used herein which are defined in the Trust Indenture Act,
either directly or by reference therein, have the meanings assigned to them
therein;

(3) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles, and, except
as otherwise herein expressly provided, the term “generally accepted accounting
principles” with respect to any computation required or permitted hereunder
shall mean such accounting principles as are generally accepted in the United
States at the date of such computation; and

 

1



--------------------------------------------------------------------------------

(4) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

“Act,” when used with respect to any Holder, has the meaning specified in
Section 1.4.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Attributable Debt” means, as to any particular Sale and Leaseback Transaction
involving any Property, at any date as of which the amount thereof is to be
determined, the least of (i) the fair market value of such Property (as
determined in good faith by the Board of Directors of the Company); (ii) the
present value of the total Net Amount of Rent required to be paid under the
lease involved in such Sale-Leaseback Transaction during the remaining term
thereof (including any renewal term exercisable at the lessee’s option or period
for which the lease has been extended), discounted at the rate of interest set
forth or implicit in the terms of such lease, compounded semiannually; and
(iii) if the obligation with respect to such Sale-Leaseback Transaction
constitutes an obligation that is required to be classified and accounted for as
a Capital Lease Obligation for financial reporting purposes in accordance with
U.S. generally accepted accounting principles, the amount equal to the
capitalized amount of such obligation required to be paid by the lessee as
determined in accordance with U.S. generally accepted accounting principles and
included in the financial statements of the lessee.

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 6.14 to act on behalf of the Trustee to authenticate Securities of one
or more series.

“Board of Directors” means either the board of directors (or the equivalent
thereof) of the Company or any duly authorized committee of that board (or the
equivalent thereof).

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Book-Entry Security” means a Security in the form prescribed in Section 2.4
evidencing all or part of a series of Securities, issued to the Depository for
such series or its nominee, and registered in the name of such Depository or
nominee.

“Business Day,” when used with respect to any Place of Payment or any other
particular location referred to in this Indenture or in the Securities, means,
unless otherwise specified with respect to any Securities pursuant to
Section 3.1, each Monday, Tuesday, Wednesday, Thursday and Friday which is not a
day on which banking institutions in that Place of Payment or other location are
authorized or obligated by law, regulation or executive order to close.

 

2



--------------------------------------------------------------------------------

“Capital Interests” of any Person means any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock of such Person, including, without limitation, with respect to
partnerships, partnership interests (whether general or limited), and with
respect to limited liability companies, member interests and any other interest
or participation that confers on the holder thereof the right to receive a share
of the profits and losses of, or distributions of assets of, such Person.

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized on a balance sheet in accordance with
U.S. generally accepted accounting principles.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by its Chairman of the Board, its Chief Executive
Officer, an Executive Vice President, a Senior Vice President or a Vice
President, and by its Chief Financial Officer, its Treasurer, an Assistant
Treasurer, its Secretary or an Assistant Secretary, and delivered to the
Trustee.

“Consolidated Net Tangible Assets” means, at any date of determination, the
aggregate amount of total assets included in the most recent quarterly or annual
balance sheet of the Company and its consolidated Subsidiaries prepared in
accordance with U.S. generally accepted accounting principles less applicable
reserves reflected in such balance sheet, after deducting the following amounts:
(i) all current liabilities reflected in such balance sheet, provided, however,
that there shall not be deducted billings recorded as revenues deferred pending
the outcome of rate proceedings (less applicable income taxes thereon), if and
to the extent the obligation to refund the same shall not have been finally
determined; (ii) appropriate allowance for minority interests in Capital
Interests of Subsidiaries; and (iii) all goodwill, trade names, trademarks,
patents, unamortized debt discount and expenses and other like intangibles
reflected in such balance sheet.

“Conversion Agent” means the office or agency where Securities may be presented
for conversion.

 

3



--------------------------------------------------------------------------------

“Conversion Rate” means such number or amount of shares of Common Stock or other
equity or debt securities of the Company for which $1,000 aggregate principal
amount of Securities of any series is convertible, initially as stated in the
Board Resolution authorizing the series and as adjusted pursuant to the terms of
this Indenture and the relevant Board Resolution.

“Corporate Trust Office” means a designated office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of the execution of this instrument is located at: U.S. Bank
National Association, 1349 West Peachtree Street, Suite 1050 Atlanta, Georgia
3039, Attention: Global Corporate Trust Services, or such other address as the
Trustee may designate from time to time by notice to the Company, or the
principal corporate trust office of any successor Trustee (or such other address
as such successor Trustee may designate from time to time by notice to the
Company).

“Default” means any event, act or conditon that is, or after notice or the
passage of time or both would be, an Event of Default.

“Defaulted Interest” has the meaning specified in Section 3.7.

“Depository” means, with respect to the Securities of any series issuable or
issued in whole or in part in the form of one or more Book-Entry Securities, the
Person designated as Depository for such series by the Company pursuant to
Section 3.1, which Person shall be a clearing agency registered under the
Exchange Act.

“Event of Default” has the meaning specified in Section 5.1.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Funded Indebtedness” means all Indebtedness maturing one year or more from the
date of the incurrence, creation, assumption or guarantee thereof, all
Indebtedness directly or indirectly renewable or extendable, at the option of
the debtor, by its terms or by the terms of any instrument or agreement relating
thereto, to a date one year or more from the date of the incurrence, creation,
assumption or guarantee thereof, and all Indebtedness under a revolving credit
or similar agreement obligating the lender or lenders to extend credit over a
period of one year or more.

“generally accepted accounting principles” or “GAAP” has the meaning specified
in Section 1.1(3).

“Holder” means a Person in whose name a Security is registered in the Security
Register.

“Indebtedness” means obligations for money borrowed, evidenced by notes, bonds,
debentures or other similar evidences of indebtedness.

 

4



--------------------------------------------------------------------------------

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this instrument, and any such supplemental indenture, the provisions
of the Trust Indenture Act that are deemed to be a part of and govern this
instrument and any such supplemental indenture, respectively. The term
“Indenture” shall also include the form and terms of particular series of
Securities established as contemplated by Section 3.1.

“interest” when used with respect to an Original Issue Discount Security which
by its terms bears interest only after Maturity, means interest payable after
Maturity at the rate prescribed in such Original Issue Discount Security.

“Interest Payment Date” when used with respect to any Securities, means the
Stated Maturity of an installment of interest on such Securities.

“Joint Venture” means any Person (including non-wholly owned Subsidiaries) in
which any of the Company or any of its Restricted Subsidiaries is directly the
owner of any Capital Interest, provided that such Capital Interest (taken
together with all Capital Interests, if any, owned by the Company or any of its
other Restricted Subsidiaries in such person) constitutes not more than 60% of
the issued and outstanding Capital Interests of such person.

“Lien” means any lien, mortgage, pledge, encumbrance, charge or security
interest securing Indebtedness; provided, however, that the following types of
transactions will not be considered for purposes of this definition to result in
a Lien: (i) any acquisition by the Company or any Restricted Subsidiary of any
property or assets subject to any reservation or exception under the terms of
which any vendor, lessor or assignor creates, reserves or excepts or has
created, reserved or excepted an interest in oil, gas or any other mineral in
place or the proceeds thereof, (ii) any conveyance or assignment whereby the
Company or any Restricted Subsidiary conveys or assigns to any Person or Persons
an interest in oil, gas or any other mineral in place or the proceeds thereof,
(iii) any Lien upon any property or assets either owned or leased by the Company
or any Restricted Subsidiary or in which the Company or any Restricted
Subsidiary owns an interest that secures for the benefit of the Person or
Persons paying the expenses of developing or conducting operations for the
recovery, storage, transportation or sale of the mineral resources of such
property or assets (or property or assets with which it is unitized) the payment
to such Person or Persons of the Company’s or a Restricted Subsidiary’s
proportionate part of such development or operating expenses or (iv) any hedging
arrangements entered into in the ordinary course of business, including any
obligation to deliver any mineral, commodity or asset in connection therewith.

“Maturity” when used with respect to any Securities, means the date on which the
principal of such Security or an installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.

“Mortgage” means any mortgage, pledge, lien, security interest, conditional sale
or other title retention agreement or other similar encumbrance.

 

5



--------------------------------------------------------------------------------

“Net Amount of Rent” as to any lease for any period means the aggregate amount
of rent payable by the lessee with respect to such period after excluding
amounts, whether or not designated as rent or additional rent, required to be
paid on account of or contingent upon maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges. In the case of any lease that is
terminable by the lessee upon the payment of a penalty, such net amount shall be
the lesser of (1) the net amount determined assuming termination of the lease on
the first date such lease may be terminated (in which case such net amount shall
also include the amount of such penalty, but no rent shall be considered as
payable under such lease subsequent to the first date upon which it may be so
terminated) and (2) such net amount assuming no such termination.

“Non-Recourse Indebtedness” means, at any time, Indebtedness incurred after the
date of the Indenture by the Company or a Restricted Subsidiary in connection
with the acquisition of property or assets by the Company or a Restricted
Subsidiary or the financing of the construction of or improvements on property,
whenever acquired, provided that, under the terms of such Indebtedness and
pursuant to applicable law, the recourse at such time and thereafter of the
lenders with respect to such Indebtedness is limited to the property or assets
so acquired, or such construction or improvements, including Indebtedness as to
which a performance or completion guarantee or similar undertaking was initially
applicable to such Indebtedness or the related property or assets if such
guarantee or similar undertaking has been satisfied and is no longer in effect.

“Officers’ Certificate” means a certificate signed by (i) the Chairman, Chief
Executive Officer, the President, Chief Financial Officer, Chief Accounting
Officer, a Senior Vice President, a Vice President or the Treasurer of the
Company and (ii) the Corporate Secretary or an Assistant Corporate Secretary of
the Company and delivered to the Trustee; provided, however, that such
certificate may be signed by two of the officers or directors listed in clause
(i) above in lieu of being signed by one of such officers or directors listed in
such clause (i) and one of the officers listed in clause (ii) above.

“Opinion of Counsel” means a written opinion of counsel, which may be an
employee of or counsel for the Company, any Subsidiary of the Company, or any
Person of which the Company is a Subsidiary, and who shall be reasonably
acceptable to the Trustee.

“Original Issue Discount Security” means any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity thereof pursuant to Section 5.2.

“Outstanding,” when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, EXCEPT:

(i) Securities theretofore cancelled by the Trustee or delivered to the Trustee
for cancellation;

 

6



--------------------------------------------------------------------------------

(ii) Securities, or portions thereof, for whose payment or redemption money in
the necessary amount has been theretofore deposited with the Trustee or any
Paying Agent (other than the Company) in trust or set aside and segregated in
trust by the Company (if the Company shall act as its own Paying Agent) for the
Holders of such Securities; PROVIDED that, if such Securities are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

(iii) Securities, except to the extent provided in Sections 14.2 and 14.3, with
respect to which the Company has effected defeasance and/or covenant defeasance
as provided in Article Fourteen; and

(iv) Securities which have been paid pursuant to Section 3.6 or in exchange for
or in lieu of which other Securities have been authenticated and delivered
pursuant to this Indenture, other than any such Securities in respect of which
there shall have been presented to the Trustee proof satisfactory to it that
such Securities are held by a bona fide purchaser in whose hands such Securities
are valid obligations of the Company;

PROVIDED, HOWEVER, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, (i) the principal
amount of an Original Issue Discount Security that shall be deemed to be
Outstanding shall be the amount of the principal thereof that would be due and
payable as of the date of such determination upon acceleration of the Maturity
thereof pursuant to Section 5.2, (ii) the principal amount of a Security
denominated in one or more foreign currencies or currency units shall be the
U.S. dollar equivalent, determined in the manner provided as contemplated by
Section 3.1 on the date of original issuance of such Security, of the principal
amount (or, in the case of an Original Issue Discount Security, the U.S. dollar
equivalent on the date of original issuance of such Security of the amount
determined as provided in (i) above) of such Security, and (iii) Securities
owned by the Company or any other obligor upon the Securities or any Affiliate
of the Company or of such other obligor shall be disregarded and deemed not to
be Outstanding, except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Securities which the Trustee actually knows to
be so owned shall be so disregarded. Securities so owned which have been pledged
in good faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Securities and that the pledgee is not the Company or any other obligor upon the
Securities or any Affiliate of the Company or of such other obligor.

“Paying Agent” means any Person (including the Company acting as Paying Agent)
authorized by the Company to pay the principal of or any premium or interest on
any Securities on behalf of the Company.

“Person” means any individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

7



--------------------------------------------------------------------------------

“Place of Payment” when used with respect to the Securities of any series, means
the place or places where the principal of and any premium and interest on the
Securities of that series are payable as specified as contemplated by Sections
3.1 and 10.2.

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.6 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

“Principal Property” means any property located in the United States, except any
such property that in the opinion of the Board of Directors of the Company is
not of material importance to the total business conducted by the Company and
its consolidated Subsidiaries.

“Property” means any right or interest of the Company or any of its Subsidiaries
in and to property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible.

“Redemption Date” when used with respect to any Security or portion thereof to
be redeemed, in whole or in part, means the date fixed for such redemption by or
pursuant to this Indenture.

“Redemption Price” when used with respect to any Security or portion thereof to
be redeemed, means the price at which it is to be redeemed pursuant to this
Indenture.

“Regular Record Date” for the interest payable on any Interest Payment Date on
the Securities of any series means the date specified for that purpose as
contemplated by Section 3.1.

“Responsible Officer”, when used with respect to the Trustee, means any
vice-president, assistant vice president, any assistant secretary, any assistant
treasurer, any trust officer or assistant trust officer, the controller and any
assistant controller or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above- designated officers,
in each case who are assigned by the Trustee to administer corporate trust
matters at its Corporate Trust Office and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of his knowledge of and familiarity with the particular
subject.

“Restricted Subsidiary” means any Subsidiary that owns or leases a Principal
Property, but not including any Joint Venture.

“Sale and Leaseback Transaction” means any arrangement with any Person pursuant
to which the Company or any of its Subsidiaries leases any Principal Property
that has been or is to be sold or transferred by the Company or its Subsidiaries
to such Person, other than (i) any such transaction involving a lease for a term
of not more than three years or classified as an operating lease under U.S.
generally accepted accounting principles, (ii) any such transaction between the
Company and any of its Subsidiaries or between any Subsidiaries of the Company,
and (iii) any such transaction executed by the time of, or within 12 months
after the latest of, the acquisition, the completion of construction,
development or improvement, or the commencement of commercial operation of the
Company’s Principal Property subject to such leasing transaction.

 

8



--------------------------------------------------------------------------------

“Securities” or “Security” has the meaning stated in the first recital of this
Indenture and more particularly means any Securities authenticated and delivered
under this Indenture.

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 3.5.

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.7.

“Stated Maturity” when used with respect to any Security or any installment of
principal thereof or premium or interest thereon, means the date specified in
such Security as the fixed date on which the principal of such Security or such
installment of principal or interest is due and payable, as such date may be
extended pursuant to Section 3.9.

“Subsidiary” of any Person means (i) any Person of which at the time of such
determination more than 50% of the total voting power of Capital Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof (or other Persons
constituting an equivalent governing body) is owned or controlled, directly or
indirectly, by such Person or one or more of the Subsidiaries of such Person (or
a combination thereof), (ii) in the case of a partnership, any Person of which
at the time of such determination more than 50% of the partners’ Capital
Interests (considering all partners’ Capital Interests as a single class) is
owned or controlled, directly or indirectly, by such Person or one or more
Subsidiaries of such Person, or (iii) any other Person with respect to which
such Person or one or more of the Subsidiaries of that Person (or a combination
thereof) has the power to control, by contract or otherwise, the board of
directors, managers or trustees thereof or equivalent governing body or
otherwise controls such entity. Unless otherwise provided, references in this
Indenture to a Subsidiary are to a Subsidiary of the Company.

“Trading Day” means each day on which the securities exchange or automated
quotation system that is used to determine the Market Price (as defined in
Section 1207) is open for trading or quotation.

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
at the date as of which this instrument was executed; PROVIDED, HOWEVER, that in
the event the Trust Indenture Act of 1939 is amended after such date, “Trust
Indenture Act” means, to the extent required by any such amendment, the Trust
Indenture Act of 1939 as so amended.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder, and if at any time there is
more than one such Person, “Trustee” as used with respect to the Securities of
any series shall mean the Trustee with respect to Securities of that series.

 

9



--------------------------------------------------------------------------------

“Vice President” when used with respect to the Company or the Trustee, means any
vice president, whether or not designated by a number or a word or words added
before or after the title “vice president”.

Section 1.2 Compliance Certificates and Opinions.

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee
an Officers’ Certificate stating that all conditions precedent, if any, provided
for in the Indenture relating to the proposed action have been complied with and
an Opinion of Counsel stating that, in the opinion of such counsel, all such
condition precedent, if any, have been complied with, provided, however, in the
case of any such request as to which the furnishing of such documents or any of
them is specifically required by any provision of this Indenture relating to
such particular request, no additional certificate or opinion need be furnished;
provided further that any such opinion shall not be required in connection with
the initial issuance of Securities and execution of a supplemental indenture in
connection with such issuance. Each such certificate or opinion shall be given
in the form of an Officers’ Certificate, if to be given by an officer of the
Company, or an Opinion of Counsel, if to be given by counsel, and shall comply
with the requirements of Section 314(e) of the Trust Indenture Act and any other
requirements set forth in this Indenture.

Every certificate or opinion (other than the certificates required by
Section 10.4) with respect to compliance with a condition or covenant provided
for in this Indenture shall include:

(1) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

Section 1.3 Form of Documents Delivered to Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

10



--------------------------------------------------------------------------------

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or Opinion of Counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Section 1.4 Acts of Holders; Record Dates.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and (subject to Section 6.1) conclusive in favor of the Trustee and the Company,
if made in the manner provided in this Section.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Trustee deems sufficient.

(c) The Company may, in the circumstances permitted by the Trust Indenture Act,
fix any day as the record date for the purpose of determining the Holders of
Securities of any series entitled to give or take any request, demand,
authorization, direction, notice, consent, waiver or other action, or to vote on
any action, authorized or permitted to be given or taken by Holders of
Securities of such series. If not set by the Company prior to the first
solicitation of a Holder of Securities of such series made by any Person in
respect of any such action, or, in the case of any such vote, prior to such
vote, the record date for any such action or vote shall be the 30th day (or, if
later, the date of the most recent list of Holders required to be provided
pursuant to Section 7.1) prior to such first solicitation or vote, as the case
may be. With regard to any

 

11



--------------------------------------------------------------------------------

record date for action to be taken by the Holders of one or more series of
Securities, only the Holders of Securities of such series on such date (or their
duly designated proxies) shall be entitled to give or take, or vote on, the
relevant action.

(d) The ownership of Securities shall be proved by the Security Register.

(e) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee, any Paying Agent
or the Company in reliance thereon, whether or not notation of such action is
made upon such Security.

Section 1.5 Notices, Etc., to Trustee and Company.

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with,

(1) the Trustee by any Holder or by the Company shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing, including,
without limitation, means of electronic delivery, including, without limitation,
email and electronic facsimile, to or with the Trustee at its Corporate Trust
Office, Attention: Global Corporate Trust Services, or

(2) the Company by the Trustee or by any Holder shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first-class postage prepaid, to the Company addressed to it at the
address of its principal office specified in the first paragraph of this
instrument, Attention: General Counsel or at any other address previously
furnished in writing to the Trustee by the Company.

Section 1.6 Notice to Holders; Waiver.

Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, to each Holder affected by such
event, at his address as it appears in the Security Register, not later than the
latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice. In any case where notice to Holders is
given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders. Any notice mailed to a Holder in the
aforesaid manner shall be conclusively deemed to have been received by such
Holder, whether or not such Holder actually receives such notice.

Any request, demand, authorization, direction, notice, consent or waiver
required or permitted under this Indenture shall be in the English language,
except that any published notice may be in an official language of the country
of publication.

 

12



--------------------------------------------------------------------------------

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification is duly given if it is delivered in person or sent by a national
courier service which provides next Business Day delivery or delivery by
first-class mail.

Section 1.7 Conflict with Trust Indenture Act.

If any provision hereof limits, qualifies or conflicts with a provision of the
Trust Indenture Act that is required under such Act to be a part of and govern
this Indenture, the latter required provision shall control. If any provision of
this Indenture modifies or excludes any provision of the Trust Indenture Act
that may be so modified or excluded, the latter provision shall be deemed to
apply to this Indenture as so modified or to be excluded, as the case may be.

Section 1.8 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 1.9 Successors and Assigns.

All covenants and agreements in this Indenture by the Company shall bind its
successors and assigns, whether so expressed or not.

Section 1.10 Separability Clause.

In case any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 1.11 Benefits of Indenture.

Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their successors hereunder and
the Holders, any benefit or any legal or equitable right, remedy or claim under
this Indenture.

Section 1.12 Governing Law.

This Indenture and the Securities shall be governed by and construed in
accordance with the laws of the State of New York.

 

13



--------------------------------------------------------------------------------

Section 1.13 Legal Holidays.

In any case where any Interest Payment Date, Redemption Date or Stated Maturity
of any Security or any date on which a Security may be converted shall not be a
Business Day at any Place of Payment, or the place where the Conversion Agent is
located in the case of a conversion of a Security (the “Place of Conversion”)
then (notwithstanding any other provision of this Indenture or of the Securities
(other than a provision of the Securities of any series which specifically
states that such provision shall apply in lieu of this Section)) payment of
interest or principal (and premium, if any) need not be made at such Place of
Payment on such date, or such conversion need not take place at such Place of
Conversion, but may be made on the next succeeding Business Day at such Place of
Payment with the same force and effect as if made on the Interest Payment Date
or Redemption Date, or at the Stated Maturity or the conversion date, PROVIDED
that no interest shall accrue for the period from and after such Interest
Payment Date, Redemption Date or Stated Maturity, as the case may be.

Section 1.14 No Recourse Against Others.

A director, officer, employee or stockholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Securities or
this Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. Each Holder by accepting any of the Securities
waives and releases all such liability.

ARTICLE II

Security Forms

Section 2.1 Forms Generally.

The Securities of each series shall be in substantially the form set forth in
this Article, or in such other form as shall be established by or pursuant to a
Board Resolution and set forth in an Officers’ Certificate, or in one or more
indentures supplemental hereto, in each case with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Indenture, and may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may,
consistently herewith, be determined by the officers executing such Securities,
as evidenced by their execution of the Securities. If the form of Securities of
any series is established by action taken pursuant to a Board Resolution, a copy
of an appropriate record of such action shall be certified by the Secretary or
an Assistant Secretary of the Company and delivered to the Trustee at or prior
to the delivery of the Company Order contemplated by Section 3.3 for the
authentication and delivery of such Securities. Any portion of the text of any
Security may be set forth on the reverse thereof, with an appropriate reference
thereto on the face of the Security.

The definitive Securities shall be printed, lithographed or engraved on steel
engraved borders or may be produced in any other manner, all as determined by
the officers of the Company executing such Securities, as evidenced by their
execution of such Securities.

 

14



--------------------------------------------------------------------------------

Section 2.2 Form of Face of Security.

[INSERT ANY LEGEND REQUIRED BY THE INTERNAL REVENUE CODE AND THE REGULATIONS
THEREUNDER.]

ONE Gas, Inc.

 

No.                            $                        

ONE Gas, Inc., a corporation duly organized and existing under the laws of
Oklahoma (herein called the “Company,” which term includes any successor Person
under the Indenture hereinafter referred to), for value received, hereby
promises to pay to                                 , or registered assigns, the
principal sum of                                     Dollars on
                                    [IF THE SECURITY IS TO BEAR INTEREST, PRIOR
TO MATURITY, INSERT -, and to pay interest thereon from                     or
from the most recent Interest Payment Date to which interest has been paid or
duly provided for, semi-annually on                     and
                    in each year, commencing                     , at the rate
of                     % per annum, until the principal hereof is paid or made
available for payment [IF APPLICABLE, INSERT - , and (to the extent that the
payment of such interest shall be legally enforceable) at the rate of
                    % per annum on any overdue principal and premium and on any
overdue installment of interest]. The interest so payable, and punctually paid
or duly provided for, on any Interest Payment Date will, as provided in such
Indenture, be paid to the Person in whose name this Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest, which shall be the [                    or
                    (whether or not a Business Day), as the case may be, next
preceding such Interest Payment Date][date that is                     calendar
days prior to the relevant Interest Payment Date (whether or not a Business
Day)]. Any such interest not so punctually paid or duly provided for will
forthwith cease to be payable to the Holder on such Regular Record Date and may
either be paid to the Person in whose name this Security (or one or more
Predecessor Securities) is registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest to be fixed by the
Trustee, notice whereof shall be given to Holders of Securities of this series
not less than 10 days prior to such Special Record Date, or be paid at any time
in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Securities of this series may be listed, and
upon such notice as may be required by such exchange, all as more fully provided
in said Indenture].

[IF THE SECURITY IS NOT TO BEAR INTEREST PRIOR TO MATURITY, INSERT - The
principal of this Security shall not bear interest except in the case of a
default in payment of principal upon acceleration, upon redemption or at Stated
Maturity and in such case the overdue principal of this Security shall bear
interest at the rate of                     % per annum (to the extent that the
payment of such interest shall be legally enforceable), which shall accrue from

 

15



--------------------------------------------------------------------------------

the date of such default in payment to the date payment of such principal has
been made or duly provided for. Interest on any overdue principal shall be
payable on demand. Any such interest on any overdue principal that is not so
paid on demand shall bear interest at the rate of                     % per
annum (to the extent that the payment of such interest shall be legally
enforceable), which shall accrue from the date of such demand for payment to the
date payment of such interest has been made or duly provided for, and such
interest shall also be payable on demand.]

Payment of the principal of (and premium, if any) and [IF APPLICABLE INSERT -
any such] interest on this Security will be made at the office or agency of the
Company maintained for that purpose in                     ,
                    , in such coin or currency of the United States of America
as at the time of payment is legal tender for payment of public and private
debts [IF APPLICABLE INSERT -; PROVIDED, HOWEVER, that at the option of the
Company payment of interest may be made by (1) check mailed to the address of
the Person entitled thereto as such address shall appear in the Security
Register or (2) wire transfer as directed by the Holder, in immediately
available funds to an account maintained by the Depository or its nominee with
respect to a note in global form, and to the Holder or its nominee with respect
to a note in definitive form; provided further that in the case of a note in
definitive form (1) the Holder thereof shall have provided written wiring
instructions to the Trustee on or before the related Regular Record Date and
(2) if appropriate instructions for any such wire transfer are not received by
the related Regular Record Date, then such payment shall be made by check mailed
to the address of the Holder specified in the Security Register].

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

Dated:

 

ONE GAS, INC. By  

 

 

16



--------------------------------------------------------------------------------

Section 2.3 Form of Reverse of Security.

This Security is one of a duly authorized issue of securities of the Company
(herein called the “Securities”), issued and to be issued in one or more series
under an Indenture, dated as of                         , as it may be
supplemented or amended from time to time (herein called the “Indenture”),
between the Company and U.S. Bank National Association, as Trustee (herein
called the “Trustee”, which term includes any successor trustee under the
Indenture), to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights, limitations of rights,
duties and immunities thereunder of the Company, the Trustee and the Holders of
the Securities and of the terms upon which the Securities are, and are to be,
authenticated and delivered. This Security is one of the series designated on
the face hereof[, limited in aggregate principal amount to
$                        ].

[IF APPLICABLE, INSERT - The Securities of this series are subject to redemption
upon not less than 30 days’ notice by mail, [IF APPLICABLE, INSERT – (1) on
            in any year commencing with the year             and ending with the
year             through operation of the sinking fund for this series at a
Redemption Price equal to 100% of the principal amount, and (2)] at any time [on
or after             , 20            ], as a whole or in part, at the election
of the Company, at the following Redemption Prices (expressed as percentages of
the principal amount): If redeemed [on or before             ,     %, and if
redeemed] during the 12-month period beginning             of the years
indicated,

 

Year

   Redemption
Price    Year    Redemption
Price

and thereafter at a Redemption Price equal to             % of the principal
amount, together in the case of any such redemption [IF APPLICABLE INSERT -
(whether through operation of the sinking fund or otherwise)] with accrued
interest to the Redemption Date, but interest installments whose Stated Maturity
is on or prior to such Redemption Date will be payable to the Holders of such
Securities, or one or more Predecessor Securities, of record at the close of
business on the relevant Regular Record Dates referred to on the face hereof,
all as provided in the Indenture.]

[IF APPLICABLE, INSERT - The Securities of this series are subject to redemption
upon not less than 30 days’ notice by mail, (1) on             in any year
commencing with the year             and ending with the year
            through operation of the sinking fund for this series at the
Redemption Prices for redemption through operation of the sinking fund
(expressed as percentages of the principal amount) set forth in the table below,
and (2) at any time [on or after             ], as a whole or in part, at the
election of the Company, at the Redemption Prices for redemption otherwise than
through operation of the sinking fund (expressed as percentages of the principal
amount) set forth in the table below: If redeemed during the 12-month period
beginning             of the years indicated,

 

Year

   Redemption Price For
Redemption Through
Operation of the Sinking Fund    Redemption Price For
Redemption Otherwise Than
Through Operation of the
Sinking Fund

 

17



--------------------------------------------------------------------------------

and thereafter at a Redemption Price equal to             % of the principal
amount, together in the case of any such redemption (whether through operation
of the sinking fund or otherwise) with accrued interest to the Redemption Date,
but interest installments whose Stated Maturity is on or prior to such
Redemption Date will be payable to the Holders of such Securities, or one or
more Predecessor Securities, of record at the close of business on the relevant
Regular Record Dates referred to on the face hereof, all as provided in the
Indenture.]

[Notwithstanding the foregoing, the Company may not, prior to             ,
redeem any Securities of this series as contemplated by [Clause (2) of] the
preceding paragraph as a part of, or in anticipation of, any refunding operation
by the application, directly or indirectly, of moneys borrowed having an
interest cost to the Company (calculated in accordance with generally accepted
financial practice) of less than             % per annum.]

[The sinking fund for this series provides for the redemption on             in
each year beginning with the year             and ending with the year
            of [not less than $            (“mandatory sinking fund”) and not
more than] $            aggregate principal amount of Securities of this series.
Securities of this series acquired or redeemed by the Company otherwise than
through [mandatory] sinking fund payments may be credited against subsequent
[mandatory] sinking fund payments otherwise required to be made [in the inverse
order in which they become due].]

[IF THE SECURITY IS SUBJECT TO REDEMPTION, INSERT - In the event of redemption
of this Security in part only, a new Security or Securities of this series and
of like tenor for the unredeemed portion hereof will be issued in the name of
the Holder hereof upon the cancellation hereof.]

[IF THE SECURITY IS NOT AN ORIGINAL ISSUE DISCOUNT SECURITY, INSERT - If an
Event of Default with respect to Securities of this series shall occur and be
continuing, the principal of the Securities of this series may be declared due
and payable in the manner and with the effect provided in the Indenture.]

[IF THE SECURITY IS AN ORIGINAL ISSUE DISCOUNT SECURITY, INSERT - If an Event of
Default with respect to Securities of this series shall occur and be continuing,
an amount of principal of the Securities of this series may be declared due and
payable in the manner and with the effect provided in the Indenture. Such amount
shall be equal to - INSERT FORMULA FOR DETERMINING THE AMOUNT. Upon payment
(i) of the amount of principal so declared due and payable and (ii) of interest
on any overdue principal and overdue interest (in each case to the extent that
the payment of such interest shall be legally enforceable), all of the Company’s
obligations in respect of the payment of the principal of and interest, if any,
on the Securities of this series shall terminate.]

[The Indenture contains provisions for defeasance at any time of [the entire
indebtedness of this Security or] certain restrictive covenants and Events of
Default with respect to this Security [, in each case] upon compliance with
certain conditions set forth therein.]

 

18



--------------------------------------------------------------------------------

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities of each series to be
affected under the Indenture at any time by the Company and the Trustee with the
consent of the Holders of not less than a majority in principal amount of the
Securities at the time Outstanding of each series to be affected. The Indenture
also contains provisions permitting the Holders of specified percentages in
principal amount of the Securities at the time Outstanding of any series, on
behalf of the Holders of all Securities of such series, to waive compliance by
the Company with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Security shall be conclusive and binding upon such Holder and
upon all future Holders of this Security and of any Security issued upon the
registration of transfer hereof or in exchange herefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Security.

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Security at the times, place and rate, and in the coin or currency, herein
prescribed.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registerable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company in any place where the principal of and any premium and
interest on this Security are payable, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Company and the
Security Registrar duly executed by, the Holder hereof or his attorney duly
authorized in writing, and thereupon one or more new Securities of this series
and of like tenor, of authorized denominations and for the same aggregate
principal amount, will be issued to the designated transferee or transferees.

The Securities of this series are issuable only in registered form without
coupons in denominations of $             and any integral multiple thereof. As
provided in the Indenture and subject to certain limitations therein set forth,
Securities of this series are exchangeable for a like aggregate principal amount
of Securities of this series and of like tenor of a different authorized
denomination, as requested by the Holder surrendering the same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.

All terms used in this Security which are defined in the Indenture shall have
the meanings assigned to them in the Indenture.

 

19



--------------------------------------------------------------------------------

This Security shall be governed by and construed in accordance with the laws of
the State of New York.

Section 2.4 Additional Provisions Required In Book-Entry Security.

Any Book-Entry Security issued hereunder shall, in addition to the provisions
contained in Sections 2.2 and 2.3, bear a legend in substantially the following
form:

“This Security is a Book-Entry Security within the meaning of the Indenture
hereinafter referred to and is registered in the name of a Depository or a
nominee of a Depository. This Security is exchangeable for Securities registered
in the name of a person other than the Depository or its nominee only in the
limited circumstances described in the Indenture and may not be transferred
except as a whole by the Depository to a nominee of the Depository or by a
nominee of the Depository to the Depository or another nominee of the
Depository.”

Section 2.5 Form of Trustee’s Certificate of Authentication.

The Trustee’s certificate of authentication shall be in substantially the
following form:

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

                                     AS TRUSTEE

By

 

 

  AUTHORIZED OFFICER

ARTICLE III

The Securities

Section 3.1 Amount Unlimited; Issuable In Series.

The aggregate principal amount of Securities which may be authenticated and
delivered under this Indenture is unlimited.

The Securities may be issued in one or more series. There shall be established
in or pursuant to a Board Resolution and, subject to Section 3.3, set forth, or
determined in the manner provided, in an Officers’ Certificate, or established
in one or more indentures supplemental hereto, prior to the issuance of
Securities of any series, any or all of the following, as applicable (each of
which (except for the matters set forth in clauses (1), (2) and (9) below), if
so provided, may be determined from time to time by the Company with respect to
unissued Securities of the series and set forth in such Securities of the series
when issued from time to time):

 

20



--------------------------------------------------------------------------------

(1) the title of the Securities of the series (which shall distinguish the
Securities of the series from Securities of any other series);

(2) the aggregate principal amount of the Securities of the series, the
percentage of their principal amount at which the Securities of the series shall
be issued and the date or dates on which the principal of the Securities of the
series will be payable or the method by which such date or dates will be
determined or extended;

(3) any limit upon the aggregate principal amount of the Securities of the
series which may be authenticated and delivered under this Indenture (except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities of the series pursuant to
Section 3.4, 3.5, 3.6, 9.6 or 11.7 and except for any Securities which, pursuant
to Section 3.3, are deemed never to have been authenticated and delivered
hereunder);

(4) the Person to whom any interest on a Security of the series shall be
payable, if other than the Person in whose name that Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest;

(5) the rate or rates (which may be fixed or variable) at which the Securities
of the series shall bear interest, if any, and, if variable, the method by which
such rate or rates shall be determined;

(6) the date or dates from which any interest will accrue or the method by which
such date or dates will be determined, the date or dates on which any interest
will be payable (including the Regular Record Dates for such Interest Payment
Dates) and the basis on which any interest will be calculated if other than on
the basis of a 360-day year of twelve 30-day months;

(7) the place or places, if any, other than or in addition to New York City,
where the principal of (and premium, if any, on) and interest, if any, on the
Securities of the series will be payable, where any Securities may be
surrendered for registration of transfer, where the Securities of the series may
be surrendered for exchange and where notices or demands to or upon the Company
in respect of the Securities of the series may be served;;

(8) the period or periods within which, the price or prices at which and the
terms and conditions upon which Securities of the series may be redeemed, in
whole or in part, at the option of the Company, if the Company is to have that
option;

 

21



--------------------------------------------------------------------------------

(9) any deletions from, modifications of or additions to the Events of Default
or covenants or other provisions of the Company with respect to the Securities
of the series (which Events of Default or covenants may or may not be consistent
with the Events of Default or covenants set forth in the general provisions of
this Indenture);

(10) the obligation, if any, of the Company to redeem, purchase or repay the
Securities of the series, in whole or in part, pursuant to any sinking fund or
analogous provision or at the option of a holder thereof, and the period or
periods within which, the price or prices at which, and the other terms and
conditions upon which, the Securities of the series will be so redeemed,
purchased or repaid;

(11) if other than denominations of $2,000 and any integral multiple of $1,000
in excess thereof, the denominations in which Securities of the series shall be
issuable;

(12) the currency, currencies or currency units in which payment of the
principal of and any premium and interest on any Securities of the series shall
be payable if other than the currency of the United States of America and the
manner of determining the equivalent thereof in the currency of the United
States of America for purposes of the definition of “Outstanding” in
Section 1.1;

(13) if the amount of payments of principal of (and premium, if any, on) and
interest, if any, on the Securities of the series may be determined with
reference to an index, formula or other method (which index, formula or method
may, without limitation, be based on one or more commodities, equity indices or
other indices) and the manner in which such amounts will be determined;

(14) if the principal of or any premium or interest on any Securities of the
series is to be payable, at the election of the Company or a Holder thereof, in
one or more currencies or currency units other than that or those in which the
Securities are stated to be payable, the currency, currencies or currency units
in which payment of the principal of and any premium and interest on Securities
of such series as to which such election is made shall be payable, and the
periods within which and the terms and conditions upon which such election is to
be made;

(15) the application, if any, of Section 14.2 or 14.3 to the Securities of any
series;

(16) whether the Securities of the series shall be issued in whole or in part in
the form of one or more Book-Entry Securities and, in such case, the Depository
with respect to such Book-Entry Security or Securities and the circumstances
under which any Book-Entry Security may be registered for transfer or exchange,
or authenticated and delivered, in the name of a Person other than such
Depository or its nominee, if other than as set forth in Section 3.5;

 

22



--------------------------------------------------------------------------------

(17) if other than the entire principal amount thereof, the portion of the
principal amount of the Securities of the series that will be payable upon
declaration of acceleration of the Maturity thereof pursuant to Section 5.2 or
the method by which such portion shall be determined;

(18) any provisions granting special rights to the Holders of the Securities of
the series upon the occurrence of such events as may be specified;

(19) if other than the Trustee, the designation of any Paying Agent, Security
Registrar or Conversion Agent for the Securities of the series, and the
designation of any transfer or other agents or depositories for the Securities
of the series;

(20) whether and upon what terms the Securities will be convertible into or
exchangeable for Common Stock or other equity or debt securities, which may
include the terms provided in Article Twelve; and

(21) any other terms of the series.

All Securities of any one series shall be substantially identical except as to
denomination and except as may otherwise be provided in or pursuant to the Board
Resolution referred to above and (subject to Section 3.3) set forth, or
determined in the manner provided, in the Officers’ Certificate referred to
above or in any such indenture supplemental hereto. Not all Securities of any
one series need be issued at the same time, and, unless otherwise provided, a
series may be reopened for issuances of additional Securities of such series.

If any of the terms of the series are established by action taken pursuant to a
Board Resolution, a copy of an appropriate record of such action shall be
certified by the Secretary or an Assistant Secretary of the Company and
delivered to the Trustee at or prior to the delivery of the Officers’
Certificate setting forth the terms of the series.

Section 3.2 Denominations.

The Securities of each series shall be issuable in registered form without
coupons in such denominations as shall be specified as contemplated by
Section 3.1. In the absence of any such provisions with respect to the
Securities of any series, the Securities of such series shall be issuable in
denominations of $2,000 and any integral multiple of $1,000 above that amount.

Section 3.3 Execution, Authentication, Delivery and Dating.

The Securities shall be executed on behalf of the Company by any one of the
following: its Chairman, Chief Executive Officer, its President, Chief Financial
Officer, Chief Accounting Officer or one of its Senior Vice Presidents or Vice
Presidents, and attested by one of its Vice Presidents or its Corporate
Secretary or one of its Assistant Corporate Secretaries. The signature of any of
these officers on the Securities may be manual or facsimile, including, without
limitation, email and electronic facsimile.

 

23



--------------------------------------------------------------------------------

Securities bearing the manual or facsimile, including, without limitation, email
and electronic facsimile signatures of individuals who were at any time the
proper officers of the Company shall bind the Company, notwithstanding that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Securities or did not hold such offices at
the date of such Securities.

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities of any series executed by the
Company to the Trustee for authentication, together with a Company Order for the
authentication and delivery of such Securities, and the Trustee in accordance
with the Company Order shall authenticate and deliver such Securities. If the
form or terms of the Securities of the series have been established in or
pursuant to one or more Board Resolutions as permitted by Sections 2.1 and 3.1,
in authenticating such Securities, and accepting the additional responsibilities
under this Indenture in relation to such Securities, the Trustee shall be
entitled to receive, and (subject to Section 6.1) shall be fully protected in
relying upon, an Opinion of Counsel stating,

(a) if the form of such Securities has been established by or pursuant to Board
Resolution as permitted by Section 2.1, that such form has been established in
conformity with the provisions of this Indenture;

(b) if the terms of such Securities have been established by or pursuant to
Board Resolution as permitted by Section 3.1, that such terms have been
established in conformity with the provisions of this Indenture; and

(c) that such Securities, when authenticated and delivered by the Trustee and
issued by the Company in the manner and subject to any conditions specified in
such Opinion of Counsel, will constitute valid and legally binding obligations
of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

If such form or terms have been so established, the Trustee shall not be
required to authenticate such Securities if the issue of such Securities
pursuant to this Indenture will affect the Trustee’s own rights, duties or
immunities under the Securities and this Indenture or otherwise in a manner
which is not reasonably acceptable to the Trustee.

Notwithstanding the provisions of Section 3.1 and of the preceding paragraph, if
all Securities of a series are not to be originally issued at one time, it shall
not be necessary to deliver the Officers’ Certificate otherwise required
pursuant to Section 3.1 or the Company Order and Opinion of Counsel otherwise
required pursuant to such preceding paragraph at or prior to the time of
authentication of each Security of such series if such documents are delivered
at or prior to the authentication upon original issuance of the first Security
of such series to be issued.

Each Security shall be dated the date of its authentication.

 

24



--------------------------------------------------------------------------------

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by manual signature, and such certificate upon any Security shall be
conclusive evidence, and the only evidence, that such Security has been duly
authenticated and delivered hereunder. Notwithstanding the foregoing, if any
Security shall have been authenticated and delivered hereunder but never issued
and sold by the Company, and the Company shall deliver such Security to the
Trustee for cancellation as provided in Section 3.9, for all purposes of this
Indenture such Security shall be deemed never to have been authenticated and
delivered hereunder and shall never be entitled to the benefits of this
Indenture.

Section 3.4 Temporary Securities.

Pending the preparation of definitive Securities of any series, the Company may
execute, and upon Company Order the Trustee shall authenticate and deliver,
temporary Securities which are printed, lithographed, typewritten, mimeographed
or otherwise produced, in any authorized denomination, substantially of the
tenor of the definitive Securities in lieu of which they are issued and with
such appropriate insertions, omissions, substitutions and other variations as
the officers executing such Securities may determine, as evidenced by their
execution of such Securities. Such temporary Security may be in global form.

If temporary Securities of any series are issued, the Company will cause
definitive Securities of that series to be prepared without unreasonable delay.
After the preparation of definitive Securities of such series, the temporary
Securities of such series shall be exchangeable for definitive Securities of
such series upon surrender of the temporary Securities of such series at the
office or agency of the Company in a Place of Payment for that series, without
charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities of any series the Company shall execute and upon Company
Order the Trustee shall authenticate and deliver in exchange therefor one or
more definitive Securities of the same series, of any authorized denominations
and of a like aggregate principal amount and tenor. Until so exchanged the
temporary Securities of any series shall in all respects be entitled to the same
benefits under this Indenture as definitive Securities of such series and tenor.

Section 3.5 Registration, Registration of Transfer and Exchange.

The Company shall cause to be kept at the Corporate Trust Office of the Trustee
a register (the register maintained in such office and in any other office or
agency of the Company in a Place of Payment being herein sometimes collectively
referred to as the “Security Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Securities and of transfers of Securities. The Trustee is hereby appointed
“Security Registrar” for the purpose of registering Securities and transfers of
Securities as herein provided.

Upon surrender for registration of transfer of any Security of any series at the
office or agency in a Place of Payment for that series, the Company shall
execute, and the Trustee shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Securities of the same
series, of any authorized denominations and of a like aggregate principal amount
and tenor.

 

25



--------------------------------------------------------------------------------

At the option of the Holder, Securities of any series may be exchanged for other
Securities of the same series, of any authorized denominations and of a like
aggregate principal amount and tenor, upon surrender of the Securities to be
exchanged at such office or agency. Whenever any Securities are so surrendered
for exchange, the Company shall execute, and the Trustee shall authenticate and
deliver, the Securities which the Holder making the exchange is entitled to
receive.

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.

Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company or the Trustee) be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Company and the Security Registrar duly executed, by the Holder thereof or
his attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Securities, other than exchanges
pursuant to Section 3.4, 9.6 or 11.7 not involving any transfer.

The Company shall not be required (i) to issue, register the transfer of or
exchange Securities of any series during a period beginning at the opening of
business 15 days before the day of the mailing of a notice of redemption of
Securities of that series selected for redemption under Section 11.3 and ending
at the close of business on the day of such mailing, (ii) to register the
transfer of or exchange any Security so selected for redemption in whole or in
part, except the unredeemed portion of any Security being redeemed in part or
(iii) to issue, register the transfer of or exchange any Security which has been
surrendered for repayment at the option of the Holder, except the portion, if
any, of such Security not to be so repaid.

Notwithstanding the foregoing, any Book-Entry Security shall be exchangeable
pursuant to this Section 3.5 for Securities registered in the name of Persons
other than the Depository for such Security or its nominee only if (i) such
Depository notifies the Company that it is unwilling or unable to continue as
Depository for such Book-Entry Security or if at any time such Depository ceases
to be a clearing agency registered under the Exchange Act, (ii) the Company
executes and delivers to the Trustee a Company Order that such Book-Entry
Security shall be so exchangeable or (iii) there shall have occurred and be
continuing an Event of Default with respect to the Securities. Any Book-Entry
Security that is exchangeable pursuant to the preceding sentence shall be
exchangeable for Securities registered in such names as such Depository shall
direct.

 

26



--------------------------------------------------------------------------------

Notwithstanding any other provision in this Indenture, a Book-Entry Security may
not be transferred except as a whole by the Depository with respect to such
Book-Entry Security to a nominee of such Depository or by a nominee of such
Depository to such a Depository or another nominee of such Depository.

Section 3.6 Mutilated, Destroyed, Lost and Stolen Securities.

If any mutilated Security is surrendered to the Trustee, the Company shall
execute and upon Company Order the Trustee shall authenticate and deliver in
exchange therefor a new Security of the same series and of like tenor and
principal amount and bearing a number not contemporaneously outstanding.

If there shall be delivered to the Company and the Trustee (i) evidence to their
satisfaction of the destruction, loss or theft of any Security and (ii) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Company
or the Trustee that such Security has been acquired by a bona fide purchaser,
the Company shall execute and upon Company Order the Trustee shall authenticate
and deliver, in lieu of any such destroyed, lost or stolen Security, a new
Security of the same series and of like tenor and principal amount and bearing a
number not contemporaneously outstanding.

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Security, pay such Security.

Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

Every new Security of any series issued pursuant to this Section in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Securities of that series duly issued hereunder.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

Section 3.7 Payment of Interest; Interest Rights Preserved.

(a) Except as otherwise provided as contemplated by Section 3.1 with respect to
any series of Securities, interest on any Security which is payable, and is
punctually paid or duly provided for, on any Interest Payment Date shall be paid
to the Person in whose name that Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest.

 

27



--------------------------------------------------------------------------------

Any interest on any Security of any series which is payable, but is not
punctually paid or duly provided for, on any Interest Payment Date (herein
called “Defaulted Interest”) shall forthwith cease to be payable to the Holder
on the relevant Regular Record Date by virtue of having been such Holder, and
such Defaulted Interest may be paid by the Company, at its election in each
case, as provided in Clause (1) or (2) below:

(1) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Securities of such series (or their respective
Predecessor Securities) are registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest, which shall be fixed in
the following manner. The Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each Security of such series
and the date of the proposed payment, and at the same time the Company shall
deposit with the Trustee an amount of money equal to the aggregate amount
proposed to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as in this Clause
provided. Thereupon the Trustee shall fix a Special Record Date for the payment
of such Defaulted Interest which shall be not more than 15 days and not less
than 10 days prior to the date of the proposed payment and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment. The
Trustee shall promptly notify the Company of such Special Record Date and, in
the name and at the expense of the Company, shall cause notice of the proposed
payment of such Defaulted Interest and the Special Record Date therefor to be
mailed, first-class postage prepaid, to each Holder of Securities of such series
at his address as it appears in the Security Register, not less than 10 days
prior to such Special Record Date. Notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor having been so mailed,
such Defaulted Interest shall be paid to the Persons in whose names the
Securities of such series (or their respective Predecessor Securities) are
registered at the close of business on such Special Record Date and shall no
longer be payable pursuant to the following Clause (2).

(2) The Company may make payment of any Defaulted Interest on the Securities of
any series in any other lawful manner not inconsistent with the requirements of
any securities exchange on which such Securities may be listed, and upon such
notice as may be required by such exchange, if, after notice given by the
Company to the Trustee of the proposed payment pursuant to this Clause, such
manner of payment shall be deemed practicable by the Trustee.

(b) The provisions of this Section 3.7(b) may be made applicable to any series
of Securities pursuant to Section 3.1 (with such modifications, additions or
substitutions as may be specified pursuant to such Section 3.1).

 

28



--------------------------------------------------------------------------------

The interest rate (or the spread or spread multiplier used to calculate such
interest rate, if applicable) on any Security of such series may be reset by the
Company on the date or dates specified on the face of such Security (each an
“Optional Reset Date”). The Company may exercise such option with respect to
such Security by notifying the Trustee of such exercise at least 50 but not more
than 60 days prior to an Optional Reset Date for such Note, which such notice
shall contain such information as may be required by the Trustee to transmit the
Reset Notice as hereinafter defined). Not later than 40 days prior to each
Optional Reset Date, the Trustee shall transmit, in the manner provided for in
Section 1.6, to the Holder of any such Security a notice (the “Reset Notice”)
indicating whether the Company has elected to reset the interest rate (or the
spread or spread multiplier used to calculate such interest rate, if
applicable), and if so (i) such new interest rate (or such new spread or spread
multiplier, if applicable) and (ii) the provisions, if any, for redemption
during the period from such Optional Reset Date to the next Optional Reset Date
or if there is no such next Optional Reset Date, to the Stated Maturity Date of
such Security (each such period a “Subsequent Interest Period”), including the
date or dates on which or the period or periods during which and the price or
prices at which such redemption may occur during the Subsequent Interest Period.

Notwithstanding the foregoing, not later than 20 days prior to the Optional
Reset Date, the Company may, at its option, revoke the interest rate (or the
spread or spread multiplier used to calculate such interest rate, if applicable)
provided for in the Reset Notice and establish an interest rate (or a spread or
spread multiplier used to calculate such interest rate, if applicable) that is
higher than the interest rate (or the spread or spread multiplier, if
applicable) provided for in the Reset Notice, for the Subsequent Interest Period
by causing the Trustee to transmit, in the manner provided for in Section 1.6,
notice of such higher interest rate (or such higher spread or spread multiplier,
if applicable) to the Holder of such Security. Such notice shall be irrevocable.
All Securities with respect to which the interest rate (or the spread or spread
multiplier used to calculate such interest rate, if applicable) is reset on an
Optional Reset Date, and with respect to which the Holders of such Securities
have not tendered such Securities for repayment (or have validly revoked any
such tender) pursuant to the next succeeding paragraph, will bear such higher
interest rate (or such higher spread or spread multiplier, if applicable).

The Holder of any such Security will have the option to elect repayment by the
Company of the principal of such Security on each Optional Reset Date at a price
equal to the principal amount thereof plus interest accrued to such Optional
Reset Date. In order to obtain repayment on an Optional Reset Date, the Holder
must follow the procedures set forth in Article Fourteen for repayment at the
option of Holders except that the period for delivery or notification to the
Trustee shall be at least 25 but not more than 35 days prior to such Optional
Reset Date and except that, if the Holder has tendered any Security for
repayment pursuant to the Reset Notice, the Holder may, by written notice to the
Trustee, revoke such tender or repayment until the close of business on the
tenth day before such Optional Reset Date.

Subject to the foregoing provisions of this Section, each Security delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Security shall carry the rights to interest accrued and
unpaid, and to accrue, which were carried by such other Security.

 

29



--------------------------------------------------------------------------------

Section 3.8 Optional Extension of Stated Maturity.

The provisions of this Section 3.8 may be made applicable to any series of
Securities pursuant to Section 3.1 (with such modifications, additions or
substitutions as may be specified pursuant to such Section 3.1). The Stated
Maturity of any Security of such series may be extended at the option of the
Company for the period or periods specified on the face of such Security (each
an “Extension Period”) up to but not beyond the date (the “Final Maturity”) set
forth on the face of such Security. The Company may exercise such option with
respect to any Security by notifying the Trustee of such exercise at least 50
but not more than 60 days prior to the Stated Maturity of such Security in
effect prior to the exercise of such option (the “Original Stated Maturity”). If
the Company exercises such option, the Trustee shall transmit, in the manner
provided for in Section 1.6, to the Holder of such Security not later than 40
days prior to the Original Stated Maturity a notice (the “Extension Notice”)
indicating (i) the election of the Company to extend the Stated Maturity,
(ii) the new Stated Maturity, (iii) the interest rate, if any, applicable to the
Extension Period and (iv) the provisions, if any, for redemption during such
Extension Period. Upon the Trustee’s transmittal of the Extension Notice, the
Stated Maturity of such Security shall be extended automatically and, except as
modified by the Extension Notice and as described in the next paragraph, such
Security will have the same terms as prior to the transmittal of such Extension
Notice.

Notwithstanding the foregoing, not later than 20 days before the Original Stated
Maturity of such Security, the Company may, at its option, revoke the interest
rate provided for in the Extension Notice and establish a higher interest rate
for the Extension Period by causing the Trustee to transmit, in the manner
provided for in Section 1.6, notice of such higher interest rate to the Holder
of such Security. Such notice shall be irrevocable.

All Securities with respect to which the Stated Maturity is extended will bear
such higher interest rate.

If the Company extends the Maturity of any Security, the Holder will have the
option to elect repayment of such Security by the Company on the Original Stated
Maturity at a price equal to the principal amount thereof, plus interest accrued
to such date. In order to obtain repayment on the Original Stated Maturity once
the Company has extended the Maturity thereof, the Holder must follow the
procedures set forth in Article Fourteen for repayment at the option of Holders,
except that the period for delivery or notification to the Trustee shall be at
least 25 but not more than 35 days prior to the Original Stated Maturity and
except that, if the Holder has tendered any Security for repayment pursuant to
an Extension Notice, the Holder may by written notice to the Trustee revoke such
tender for repayment until the close of business on the tenth day before the
Original Stated Maturity.

Section 3.9 Persons Deemed Owners.

Prior to due presentment of a Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name such Security is registered as the owner of such Security
for the purpose of receiving payment of principal of and any premium and
(subject to Section 3.7) any interest on such Security and for all other
purposes whatsoever, whether or not such Security be overdue, and neither the
Company, the Trustee nor any agent of the Company or the Trustee shall be
affected by notice to the contrary.

 

30



--------------------------------------------------------------------------------

None of the Company, the Trustee, any Paying Agent, the Security Registrar or
any Conversion Agent will have any responsibility or liability for any aspect of
the records relating to or payments made on account of beneficial ownership
interests of a Security in global form or for maintaining, supervising or
reviewing any records relating to such beneficial ownership interests.

Section 3.10 Cancellation.

All Securities surrendered for payment, redemption, registration of transfer,
conversion or exchange or for credit against any sinking fund payment shall, if
surrendered to any Person other than the Trustee, be delivered to the Trustee
and shall be promptly cancelled by it. The Company may at any time deliver to
the Trustee for cancellation any Securities previously authenticated and
delivered hereunder which the Company may have acquired in any manner
whatsoever, and may deliver to the Trustee (or to any other Person for delivery
to the Trustee) for cancellation any Securities previously authenticated
hereunder which the Company has not issued and sold, and all Securities so
delivered shall be promptly cancelled by the Trustee. No Securities shall be
authenticated in lieu of or in exchange for any Securities cancelled as provided
in this Section, except as expressly permitted by this Indenture. All cancelled
Securities held by the Trustee shall be disposed of as directed by a Company
Order.

Section 3.11 Computation of Interest.

Except as otherwise specified as contemplated by Section 3.1 for Securities of
any series, interest on the Securities of each series shall be computed on the
basis of a 360-day year of twelve 30-day months.

Section 3.12 CUSIP Numbers

The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use) in addition to serial numbers, and, if so, the Trustee shall use such
“CUSIP” numbers in addition to serial numbers in any notices as a convenience to
Holders; provided that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Securities or as
contained in any notice and that reliance may be placed only on the serial or
other identification numbers printed on the Securities, and any such notice
shall not be affected by any defect in or omission of such “CUSIP” numbers. The
Company will promptly notify the Trustee of any change in the “CUSIP” numbers.

ARTICLE IV

Satisfaction and Discharge

Section 4.1 Satisfaction and Discharge of Indenture.

This Indenture shall upon Company Request cease to be of further effect (except
as to any surviving rights of registration of transfer or exchange of Securities
herein expressly provided for), and the Trustee, at the expense of the Company,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when

 

31



--------------------------------------------------------------------------------

(1) either

(A) all Securities theretofore authenticated and delivered (other than
(i) Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 3.6 and (ii) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust, as provided in Section 10.3) have been delivered to the Trustee for
cancellation; or

(B) all such Securities not theretofore delivered to the Trustee for
cancellation

(i) have become due and payable, or

(ii) will become due and payable at their Stated Maturity within one year, or

(iii) if redeemable at the option of the Company, are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Company,

and the Company, in the case of (i), (ii) or (iii) above, has irrevocably
deposited or caused to be deposited with the Trustee funds in an amount
sufficient to pay and discharge the entire indebtedness on such Securities not
theretofore delivered to the Trustee for cancellation, for principal and any
premium and interest to the date of such deposit (in the case of Securities
which have become due and payable), or to their Stated Maturity or the
Redemption Date, as the case may be, together with irrevocable instructions from
the Company directing the Trustee to apply such funds to the payment thereof at
the Stated Maturity or Redemption Date, as the case may be; provided that upon
any redemption that requires the payment of an amount of premium that will be
calculated as of a date following the date of the notice of redemption and such
deposit, the amount deposited shall be sufficient for purposes of this
Section 4.1 to the extent that an amount is deposited with the Trustee equal to
the premium calculated as of the date of the notice of redemption, with any
deficit on the date of redemption (any such amount, the “Premium Deficit”) only
required to be deposited with the Trustee on or prior to the date of redemption
(it being understood that any defeasance shall be subject to the condition
subsequent that such deficit is in fact paid). Any Premium Deficit shall be set
forth in an Officers’ Certificate delivered to the Trustee simultaneously with
the deposit of such Premium Deficit that confirms that such Premium Deficit
shall be applied toward such redemption.

 

32



--------------------------------------------------------------------------------

(2) the Company has paid or caused to be paid all other sums payable hereunder
by the Company or has made arrangements for any such payment satisfactory to the
payee; and

(3) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.7, the obligations of
the Company to any Authenticating Agent under Section 6.14 and, if money shall
have been deposited with the Trustee pursuant to subclause (B) of Clause (1) of
this Section, the obligations of the Trustee under Section 4.2 and the last
paragraph of Section 10.3 shall survive.

Section 4.2 Application of Trust Money.

Subject to provisions of the last paragraph of Section 10.3, all money deposited
with the Trustee pursuant to Section 4.1 shall be held in trust and applied by
it, in accordance with the provisions of the Securities and this Indenture, to
the payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent), to the Persons entitled thereto, of the
principal and any premium and interest for whose payment such money has been
deposited with the Trustee.

ARTICLE V

Remedies

Section 5.1 Events of Default.

“Event of Default,” wherever used herein with respect to Securities of any
series, means any one of the following events:

(1) default in the payment of any interest (or premium, if any) upon any
Security of that series when it becomes due and payable, and continuance of such
default for a period of 30 days; or

(2) default in the payment of the principal of any Security of that series at
its Maturity; or

(3) default in the deposit of any sinking fund payment, when and as due by the
terms of a Security of that series; or

(4) default in the performance, or breach, of any covenant or warranty of the
Company in this Indenture (other than a covenant or warranty a default in whose
performance or whose breach is elsewhere in this Section specifically dealt with
or which has expressly been included in this Indenture solely for the benefit of
series of Securities other than that series), and

 

33



--------------------------------------------------------------------------------

continuance of such default or breach for a period of 90 days after the giving
of written notice to the Company by the Trustee or to the Company and the
Trustee by the Holders of at least 25% in principal amount of the Outstanding
Securities of that series a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or

(5) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable Federal or State bankruptcy, insolvency, reorganization or
other similar law or (B) a decree or order adjudging the Company a bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company under any
applicable Federal or State law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of all or substantially all of its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order for relief or any such other decree or order unstayed and in effect for a
period of 60 consecutive days; or

(6) the commencement by the Company of a voluntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by it to the entry of a decree or order for relief in
respect of the Company in an involuntary case or proceeding under any applicable
Federal or State bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under any applicable Federal or State law, or the
consent by it to the filing of such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or other similar official of the Company or of all or substantially all of its
property, or the making by it of a general assignment for the benefit of its
creditors, or the admission by it in writing of its inability to pay its debts
generally as they become due;

(7) default under any indenture or instrument under which the Company or any
Restricted Subsidiary has at the time outstanding indebtedness for borrowed
money or guarantees thereof in any individual instance in excess of $100,000,000
and, if not already matured in accordance with its terms, such indebtedness has
been accelerated and such acceleration is not rescinded or annulled within 60
days after notice thereof has been given to the Company by the Trustee or to the
Company and the Trustee by the Holders of at least 25% in aggregate principal
amount of outstanding Securities of such series; provided that, if, prior to the
entry of judgment in favor of the Trustee for payment of the Indenture
Securities of such series, the default under such indenture or instrument has
been remedied or cured by the Company or such Restricted Subsidiary, or waived
by the holders of such indebtedness, then the Event of Default under the
Indenture will be deemed likewise to have been remedied, cured or waived; or

 

34



--------------------------------------------------------------------------------

(8) any event which constitutes an “Event of Default” under the terms governing
Securities of that series established as provided in Section 3.1.

Section 5.2 Acceleration of Maturity; Rescission and Annulment.

If an Event of Default (other than an Event of Default specified in Sections
5.1(5) and 5.1(6)) with respect to Securities of any series at the time
Outstanding occurs and is continuing, then in every such case the Trustee or the
Holders of not less than 25% in principal amount of the Outstanding Securities
of that series may declare the principal amount (or, if any of the Securities of
that series are Original Issue Discount Securities, such portion of the
principal amount of such Securities as may be specified in the terms thereof) of
all of the Securities of that series to be due and payable immediately, by a
notice in writing to the Company (and to the Trustee if given by Holders), and
upon any such declaration such principal amount (or specified amount) shall
become immediately due and payable. If an Event of Default specified in Sections
5.1(5) and 5.1(6) with respect to Securities of any series at the time
Outstanding occurs, the principal amount (or, if any Securities of that series
are Original Issue Discount Securities, such portion of the principal amount of
such Securities as may be specified by the terms thereof) and any accrued
interest of all the Securities of that series shall automatically, and without
any declaration or other action on the part of the Trustee or any Holder, become
immediately due and payable.

At any time after such a declaration of acceleration with respect to Securities
of any series has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter in this Article
provided, the Holders of a majority in principal amount of the Outstanding
Securities of that series, by written notice to the Company and the Trustee, may
rescind and annul such declaration and its consequences if

(1) the Company has paid or deposited with the Trustee a sum sufficient to pay,

(A) all overdue interest on all Securities of that series,

(B) all unpaid principal of (and premium, if any, on) any Securities of that
series which have become due otherwise than by such declaration of acceleration
and any interest on such unpaid (and premium, if any) at the rate or rates
prescribed therefor in such Securities,

(C) to the extent that payment of such interest is lawful, interest upon overdue
interest at the rate or rates prescribed therefor in such Securities, and

(D) all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel;

 

35



--------------------------------------------------------------------------------

and

(2) all Events of Default with respect to Securities of that series, other than
the non-payment of the principal of Securities of that series which have become
due solely by such declaration of acceleration, have been cured or waived as
provided in Section 5.13.

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

Section 5.3 Collection of Indebtedness and Suits For Enforcement By Trustee.

The Company covenants that if

(1) default is made in the payment of any interest (or premium, if any) on any
Security when such interest becomes due and payable and such default continues
for a period of 30 days, or

(2) default is made in the payment of the principal of any Security at the
Maturity thereof,

the Company will, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Securities, the whole amount then due and payable on such
Securities for principal and any premium and interest and, to the extent that
payment of such interest shall be legally enforceable, interest on any overdue
principal and premium and on any overdue interest, at the rate or rates
prescribed therefor in such Securities, and, in addition thereto, such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

If an Event of Default with respect to Securities of any series occurs and is
continuing, the Trustee may in its discretion proceed to protect and enforce its
rights and the rights of the Holders of Securities of such series by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.

Section 5.4 Trustee May File Proofs of Claim.

In case of any judicial proceeding relative to the Company (or any other obligor
upon the Securities), its property or its creditors, the Trustee shall be
entitled and empowered, by intervention in such proceeding or otherwise, to take
any and all actions authorized under the Trust Indenture Act in order to have
claims of the Holders and the Trustee allowed in any such proceeding. In
particular, the Trustee shall be authorized to collect and receive any moneys or
other property payable or deliverable on any such claims and to distribute the
same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Holder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 6.7.

 

36



--------------------------------------------------------------------------------

No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

Section 5.5 Trustee May Enforce Claims Without Possession of Securities.

All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Securities in respect of which such judgment has been
recovered.

Section 5.6 Application of Money Collected.

Any money collected by the Trustee pursuant to this Article shall be applied in
the following order, at the date or dates fixed by the Trustee and, in case of
the distribution of such money on account of principal or any premium or
interest, upon presentation of the Securities and the notation thereon of the
payment if only partially paid and upon surrender thereof if fully paid:

FIRST: To the payment of all amounts due the Trustee under Section 6.7;

SECOND: To the payment of the amounts then due and unpaid for principal of and
any premium and interest on the Securities in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on such
Securities for principal and any premium and interest, respectively; and

THIRD: The balance, if any, to the Person or Persons entitled thereto.

Section 5.7 Limitation on Suits.

No Holder of any Security of any series shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless

(1) such Holder has previously given written notice to the Trustee of a
continuing Event of Default with respect to the Securities of that series;

(2) the Holders of not less than 25% in principal amount of the Outstanding
Securities of that series shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;

 

37



--------------------------------------------------------------------------------

(3) such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request;

(4) the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such proceeding; and

(5) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of a majority in principal
amount of the Outstanding Securities of that series;

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all of such
Holders.

Section 5.8 Unconditional Right of Holders to Receive Principal, Premium and
Interest.

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and any premium and (subject to Section 3.7) any
interest on such Security on the Stated Maturity or Maturities expressed in such
Security (or, in the case of redemption, on the Redemption Date) and to
institute suit for the enforcement of any such payment, and such rights shall
not be impaired without the consent of such Holder.

Section 5.9 Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceeding, the Company, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding had been instituted.

Section 5.10 Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of
Section 3.6, no right or remedy herein conferred upon or reserved to the Trustee
or to the Holders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

38



--------------------------------------------------------------------------------

Section 5.11 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder of any Securities to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Trustee or to the Holders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders, as the case may
be.

Section 5.12 Control By Holders.

The Holders of a majority in principal amount of the Outstanding Securities of
any series shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on the Trustee, with respect to the Securities of
such series, PROVIDED that

(1) such direction shall not (a) be in conflict with any rule of law or with
this Indenture, (b) be unduly prejudicial to the rights of any other Holder of
any Securities of such series or (c) expose the Trustee to personal liability,
and

(2) the Trustee may take any other action deemed proper by the Trustee which is
not inconsistent with such direction.

Section 5.13 Waiver of Past Defaults.

The Holders of not less than a majority in principal amount of the Outstanding
Securities of any series may on behalf of the Holders of all the Securities of
such series waive any past default hereunder with respect to such series and its
consequences, except a default

(1) in the payment of the principal of or any premium or interest on any
Security of such series, or

(2) in respect of a covenant or provision hereof which under Article IX cannot
be modified or amended without the consent of the Holder of each Outstanding
Security of such series affected.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured and shall cease to
exist, for every purpose of this Indenture; but no such waiver shall extend to
any subsequent or other default or impair any right consequent thereon.

 

39



--------------------------------------------------------------------------------

Section 5.14 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture, or
in any suit against the Trustee for any action taken, suffered or omitted by it
as Trustee, a court may require any party litigant in such suit to file an
undertaking to pay the costs of such suit, and may assess costs against any such
party litigant, in the manner and to the extent provided in the Trust Indenture
Act; PROVIDED that neither this Section nor the Trust Indenture Act shall be
deemed to authorize any court to require such an undertaking or to make such an
assessment in any suit instituted by the Company or the Trustee.

Section 5.15 Waiver of Stay or Extension Laws.

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

ARTICLE VI

The Trustee

Section 6.1 Certain Duties and Responsibilities.

The duties and responsibilities of the Trustee shall be as provided by the Trust
Indenture Act. Notwithstanding the foregoing, no provision of this Indenture
shall require the Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. Whether or not therein expressly
so provided, every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Article.

Section 6.2 Notice of Defaults.

Within 90 days after the occurrence of any Default hereunder with respect to the
Securities of any series, the Trustee shall transmit by mail to all Holders, as
their names and addresses appear in the Security Register, notice of such
Default hereunder known to the Trustee, unless such Default shall have been
cured or waived; provided, however, that, except in the case of a default in the
payment of the principal of (or premium, if any) or interest, if any, on any
Security of such series or in the payment of any sinking fund installment with
respect to Securities of such series, the Trustee shall be protected in
withholding such notice if and so long as the board of directors, the executive
committee or a trust committee of directors and/or Responsible Officers of the
Trustee in good faith determines that the withholding of such notice is in the
interest of the Holders of Securities of such series; and provided further that
in the case of any default or breach of the character specified in
Section 5.1(4) with respect to Securities of such series, no such notice to
Holders shall be given until at least 30 days after the occurrence thereof.

 

40



--------------------------------------------------------------------------------

Section 6.3 Certain Rights of Trustee.

Subject to the provisions of Section 6.1:

(a) the Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;

(b) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;

(c) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officers’ Certificate or a Company Order;

(d) the Trustee may consult with counsel and the written advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon;

(e) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee reasonable security or indemnity against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction;

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney;

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;

(h) the Trustee shall not be liable for any error of judgment made in good faith
by its officers unless it shall be proved that the Trustee was negligent in
ascertaining the pertinent facts, acted in bad faith or engaged in willful
misconduct;

 

41



--------------------------------------------------------------------------------

(i) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with any direction of the Holders
of the applicable percentage of principal amount of Outstanding Securities
permitted to be given by them under this Indenture, unless it shall be proved
that, in connection with any such action taken, suffered or omitted or any such
act, the Trustee was negligent, acted in bad faith or engaged in willful
misconduct;

(j) to the extent the Trustee is also acting in the capacity of Paying Agent or
Securities Registrar or any other capacity under the Indenture, the rights,
privileges, protections, benefits, immunities, and indemnities afforded to the
Trustee pursuant to this Article shall also be afforded to such Person acting in
such capacities;

(k) the Trustee shall not be required to take notice or be deemed to have notice
of any default or Event of Default hereunder unless the Trustee shall be
specifically notified of such default or Event of Default in writing by the
Company or the Holders of at least a majority in principal amount of Outstanding
Securities of that series and in the absence of such notice the Trustee may
conclusively assume that no default or Event of Default exists; provided,
however, that the Trustee shall be required to take and be deemed to have notice
of its failure to receive the moneys necessary to make payments when due of debt
service on any series of Securities; and

(l) the Trustee shall not be liable or responsible for the negligence or
misconduct of any co-trustee.

Section 6.4 Not Responsible for Recitals or Issuance of Securities.

The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee or any Authenticating Agent assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Indenture or of the Securities. The Trustee or any
Authenticating Agent shall not be accountable for the use or application by the
Company of Securities or the proceeds thereof.

Section 6.5 May Hold Securities.

The Trustee, any Authenticating Agent, any Paying Agent, any Security Registrar
or any other agent of the Company, in its individual or any other capacity, may
become the owner or pledgee of Securities and, subject to Sections 6.8 and 6.13,
may otherwise deal with the Company with the same rights it would have if it
were not Trustee, Authenticating Agent, Paying Agent, Security Registrar or such
other agent.

Section 6.6 Money Held In Trust.

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed with the Company. The Trustee shall have the authority to establish
accounts and subaccounts as needed to fulfill its duties hereunder.

 

42



--------------------------------------------------------------------------------

The Trustee shall be entitled to rely conclusively on any written instructions
from the Company in the form of a Company Order directing investment of funds
and absent receipt of any such Company Order, the Trustee shall hold all funds
uninvested.

Section 6.7 Compensation and Reimbursement.

The Company agrees:

(1) to pay to the Trustee from time to time reasonable compensation for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust);

(2) except as otherwise expressly provided herein, to reimburse the Trustee upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee in accordance with any provision of this Indenture
(including the reasonable compensation and the expenses and disbursements of its
agents and counsel), except any such expense, disbursement or advance as may be
attributable to its negligence or bad faith; and

(3) to indemnify the Trustee for, and to hold it and its directors, officers,
employees and agents harmless against, any loss, liability, damages, claims or
expenses incurred without negligence or bad faith on its part, arising out of or
in connection with the acceptance or administration of the trust or trusts
hereunder, including the costs and expenses of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder.

As security for the performance of the obligations of the Company under this
Section, the Trustee shall have a lien prior to the Securities of any series
upon all property and funds held or collected by the Trustee as such, except
funds held in trust for the payment of principal of, or premium or interest on
the Securities.

Any compensation or expense incurred by the Trustee after a default specified by
Section 5.1(5) or (6) is intended to constitute an expense of administration
under any then applicable bankruptcy or insolvency law.

The Company’s obligations under this Section 6.7 and any claim arising hereunder
shall survive the resignation or removal of any Trustee, the satisfaction and
discharge of the Company’s obligations pursuant to Article XIII and any
rejection or termination under any applicable Federal or State bankruptcy,
insolvency or other similar law, and the termination of this Indenture.

 

43



--------------------------------------------------------------------------------

Section 6.8 Disqualification; Conflicting Interests.

If the Trustee has or shall acquire a conflicting interest within the meaning of
the Trust Indenture Act, the Trustee shall either eliminate such interest or
resign, to the extent and in the manner provided by, and subject to the
provisions of, the Trust Indenture Act and this Indenture.

Section 6.9 Corporate Trustee Required; Eligibility.

There shall at all times be a Trustee hereunder which shall be a Person that is
eligible pursuant to the Trust Indenture Act to act as such and has a combined
capital and surplus of at least $50,000,000. If such Person publishes reports of
condition at least annually, pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such Person shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. If at any time the Trustee shall cease to be eligible in accordance
with the provisions of this Section, it shall resign immediately in the manner
and with the effect hereinafter specified in this Article.

Section 6.10 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee in accordance with the applicable
requirements of Section 6.11.

(b) The Trustee may resign at any time with respect to the Securities of one or
more series by giving written notice thereof to the Company. If the instrument
of acceptance by a successor Trustee required by Section 6.11 shall not have
been delivered to the Trustee within 30 days after the giving of such notice of
resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee with respect to the
Securities of such series.

(c) The Trustee may be removed at any time with respect to the Securities of any
series by Act of the Holders of a majority in principal amount of the
Outstanding Securities of such series, delivered to the Trustee and to the
Company.

(d) If at any time:

(1) the Trustee shall fail to comply with Section 6.8 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Security for at least six months, or

(2) the Trustee shall cease to be eligible under Section 6.9 and shall fail to
resign after written request therefor by the Company or by any such Holder, or

(3) the Trustee shall become incapable of acting or shall be adjudged a bankrupt
or insolvent or a receiver of the Trustee or of its property shall be appointed
or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,

 

44



--------------------------------------------------------------------------------

then, in any such case, (i) the Company by a Board Resolution may remove the
Trustee with respect to all Securities, or (ii) subject to Section 5.14, any
Holder who has been a bona fide Holder of a Security for at least six months
may, on behalf of himself and all others similarly situated, petition any court
of competent jurisdiction for the removal of the Trustee with respect to all
Securities and the appointment of a successor Trustee or Trustees.

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any cause, with respect to
the Securities of one or more series, the Company, by a Board Resolution, shall
promptly appoint a successor Trustee or Trustees with respect to the Securities
of that or those series (it being understood that any such successor Trustee may
be appointed with respect to the Securities of one or more or all of such series
and that at any time there shall be only one Trustee with respect to the
Securities of any particular series) and shall comply with the applicable
requirements of Section 6.11. If, within one year after such resignation,
removal or incapability, or the occurrence of such vacancy, a successor Trustee
with respect to the Securities of any series shall be appointed by Act of the
Holders of a majority in principal amount of the Outstanding Securities of such
series delivered to the Company and the retiring Trustee, the successor Trustee
so appointed shall, forthwith upon its acceptance of such appointment in
accordance with the applicable requirements of Section 6.11, become the
successor Trustee with respect to the Securities of such series and to that
extent supersede the successor Trustee appointed by the Company. If no successor
Trustee with respect to the Securities of any series shall have been so
appointed by the Company or the Holders and accepted appointment in the manner
required by Section 6.11, any Holder who has been a bona fide Holder of a
Security of such series for at least six months may, on behalf of himself and
all others similarly situated, petition any court of competent jurisdiction for
the appointment of a successor Trustee with respect to the Securities of such
series.

(f) The Company shall give notice of each resignation and each removal of the
Trustee with respect to the Securities of any series and each appointment of a
successor Trustee with respect to the Securities of any series to all Holders of
Securities of such series in the manner provided in Section 1.6. Each notice
shall include the name of the successor Trustee with respect to the Securities
of such series and the address of its Corporate Trust Office.

Section 6.11 Acceptance of Appointment By Successor.

(a) In case of the appointment hereunder of a successor Trustee with respect to
all Securities, every such successor Trustee so appointed shall execute,
acknowledge and deliver to the Company and to the retiring Trustee an instrument
accepting such appointment, and thereupon the resignation or removal of the
retiring Trustee shall become effective and such successor Trustee, without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts and duties of the retiring Trustee; but, on the request of the
Company or the successor Trustee, such retiring Trustee shall, upon payment of
its charges, execute and deliver an instrument transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee and shall duly
assign, transfer and deliver to such successor Trustee all property and money
held by such retiring Trustee hereunder.

 

45



--------------------------------------------------------------------------------

(b) In case of the appointment hereunder of a successor Trustee with respect to
the Securities of one or more (but not all) series, the Company, the retiring
Trustee and each successor Trustee with respect to the Securities of one or more
series shall execute and deliver an indenture supplemental hereto wherein each
successor Trustee shall accept such appointment and which (1) shall contain such
provisions as shall be necessary or desirable to transfer and confirm to, and to
vest in, each successor Trustee all the rights, powers, trusts and duties of the
retiring Trustee with respect to the Securities of that or those series to which
the appointment of such successor Trustee relates, (2) if the retiring Trustee
is not retiring with respect to all Securities, shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the retiring Trustee with respect to the Securities of that
or those series as to which the retiring Trustee is not retiring shall continue
to be vested in the retiring Trustee, and (3) shall add to or change any of the
provisions of this Indenture as shall be necessary to provide for or facilitate
the administration of the trusts hereunder by more than one Trustee, it being
understood that nothing herein or in such supplemental indenture shall
constitute such Trustees co-trustees of the same trust and that each such
Trustee shall be trustee of a trust or trusts hereunder separate and apart from
any trust or trusts hereunder administered by any other such Trustee; and upon
the execution and delivery of such supplemental indenture the resignation or
removal of the retiring Trustee shall become effective to the extent provided
therein and each such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Trustee with respect to the Securities of that or those series
to which the appointment of such successor Trustee relates; but, on request of
the Company or any successor Trustee, such retiring Trustee shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder with respect to the Securities of that or those
series to which the appointment of such successor Trustee relates.

(c) Upon request of any such successor Trustee, the Company shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Trustee all such rights, powers and trusts referred to in
paragraph (a) and (b) of this Section, as the case may be.

(d) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

Section 6.12 Merger, Conversion, Consolidation or Succession to Business.

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Securities shall have been authenticated,
but not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Securities so authenticated with the same effect
as if such successor Trustee had itself authenticated such Securities.

 

46



--------------------------------------------------------------------------------

Section 6.13 Preferential Collection of Claims Against Company.

If and when the Trustee shall be or become a creditor of the Company (or any
other obligor upon the Securities), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).

Section 6.14 Appointment of Authenticating Agent.

The Trustee may appoint an Authenticating Agent or Agents with respect to one or
more series of Securities which shall be authorized to act on behalf of the
Trustee to authenticate Securities of such series issued upon original issue and
upon exchange, registration of transfer or partial redemption thereof or
pursuant to Section 3.6, and Securities so authenticated shall be entitled to
the benefits of this Indenture and shall be valid and obligatory for all
purposes as if authenticated by the Trustee hereunder. Wherever reference is
made in this Indenture to the authentication and delivery of Securities by the
Trustee or the Trustee’s certificate of authentication, such reference shall be
deemed to include authentication and delivery on behalf of the Trustee by an
Authenticating Agent and a certificate of authentication executed on behalf of
the Trustee by an Authenticating Agent. Each Authenticating Agent shall be
acceptable to the Company and shall at all times be a corporation organized and
doing business under the laws of the United States of America, any State thereof
or the District of Columbia, authorized under such laws to act as Authenticating
Agent, having a combined capital and surplus of not less than $50,000,000 and
subject to supervision or examination by Federal or State authority. If such
Authenticating Agent publishes reports of condition at least annually, pursuant
to law or to the requirements of said supervising or examining authority, then
for the purposes of this Section, the combined capital and surplus of such
Authenticating Agent shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time an
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, such Authenticating Agent shall resign immediately
in the manner and with the effect specified in this Section.

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of an Authenticating Agent, shall continue to be an Authenticating
Agent, provided such corporation shall be otherwise eligible under this Section,
without the execution or filing of any paper or any further act on the part of
the Trustee or the Authenticating Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions

 

47



--------------------------------------------------------------------------------

of this Section, the Trustee may appoint a successor Authenticating Agent which
shall be acceptable to the Company and shall mail written notice of such
appointment by first-class mail, postage prepaid, to all Holders of Securities
of the series with respect to which such Authenticating Agent will serve, as
their names and addresses appear in the Security Register. Any successor
Authenticating Agent upon acceptance of its appointment hereunder shall become
vested with all the rights, powers and duties of its predecessor hereunder, with
like effect as if originally named as an Authenticating Agent. No successor
Authenticating Agent shall be appointed unless eligible under the provisions of
this Section.

The Company agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section.

If an appointment with respect to one or more series is made pursuant to this
Section, the Securities of such series may have endorsed thereon, in lieu of the
Trustee’s certificate of authentication, an alternative certificate of
authentication in the following form:

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

    AS TRUSTEE

By

  ,   AS AUTHENTICATING AGENT

By

  ,   AUTHORIZED OFFICER

ARTICLE VII

Holders’ Lists and Reports by Trustee and Company

Section 7.1 Company to Furnish Trustee Names and Addresses of Holders.

The Company will furnish or cause to be furnished to the Trustee

(a) semi-annually, not later than May 21 and November 22 in each year, a list,
in such form as the Trustee may reasonably require, of the names and addresses
of the Holders as of the preceding April 21 or October 22, as the case may be,
and

(b) at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished;

EXCLUDING from any such list names and addresses received by the Trustee in its
capacity as Security Registrar.

 

48



--------------------------------------------------------------------------------

Section 7.2 Preservation of Information; Communications to Holders.

(a) The Trustee shall comply with the obligations imposed upon it pursuant to
Section 312 of the Trust Indenture Act.

(b) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 7.1 and the names and
addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 7.1 upon receipt of a new list so furnished.

(c) The rights of the Holders to communicate with other Holders with respect to
their rights under this Indenture or under the Securities, and the corresponding
rights and privileges of the Trustee, shall be as provided by the Trust
Indenture Act.

(d) Every Holder of Securities, by receiving and holding the same, agrees with
the Company and the Trustee that neither the Company nor the Trustee nor any
agent of either of them shall be held accountable by reason of any disclosure of
information as to names and addresses of Holders made pursuant to the Trust
Indenture Act.

Section 7.3 Reports By Trustee.

(a) If required to do so under the TIA, within 60 days after May 15 of each year
commencing with the first May 15 after the first issuance of Securities pursuant
to this Indenture, the Trustee shall transmit to the Holders of Securities, in
the manner and to the extent provided in TIA Section 313(c), a brief report
dated as of such May 15 if required by TIA Section 313(a).

(b) A copy of each such report shall, at the time of such transmission to
Holders, be filed by the Trustee with each stock exchange upon which any
Securities are listed, with the Commission and with the Company. The Company
will notify the Trustee when any Securities are listed on any stock exchange.

Section 7.4 Reports By Company.

The Company shall:

(1) file with the Trustee, within 30 days after the Company is required to file
the same with the Commission, copies of the annual reports and of the
information, documents and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which the Company may be required to file with the Commission
pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934;
or, if the Company is not required to file information, documents or reports
pursuant to either of such Sections, then it shall file with the Trustee and the
Commission, in accordance with rules and regulations prescribed from time to
time by the Commission, such of the supplementary and periodic information,
documents and reports which may be required pursuant to Section 13 of the
Securities Exchange Act of 1934 in respect of a security listed and registered
on a national securities exchange as may be prescribed from time to time in such
rules and regulations;

 

49



--------------------------------------------------------------------------------

(2) file with the Trustee and the Commission, in accordance with rules and
regulations prescribed from time to time by the Commission, such additional
information, documents and reports with respect to compliance by the Company
with the conditions and covenants of this Indenture as may be required from time
to time by such rules and regulations; and

(3) transmit by mail to all Holders, as their names and addresses appear in the
Security Register, within 30 days after the filing thereof with the Trustee, in
the manner and to the extent provided in TIA Section 313(c), such summaries of
any information, documents and reports required to be filed by the Company
pursuant to Subsections (1) and (2) of this Section as may be required by rules
and regulations prescribed from time to time by the Commission.

ARTICLE VIII

Consolidation, Merger, Conveyance, Transfer or Lease

Section 8.1 Company May Consolidate, Etc., Only on Certain Terms.

The Company shall not consolidate with or merge into any other Person or sell,
convey, transfer, lease or otherwise dispose of all or substantially all of its
assets to any Person, whether in a single transaction or a series of related
transactions, unless:

(1) either (a) the Company shall be the continuing Person in the case of a
merger or (b) the Person formed by such consolidation or into which the Company
is merged or the Person which acquires by conveyance or transfer, or which
leases, the properties and assets of the Company substantially as an entirety
shall be a corporation, limited liability company or partnership, shall be
organized and validly existing under the laws of the United States of America,
any State thereof or the District of Columbia, or Canada or any province thereof
and shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, in form satisfactory to the Trustee, the due and
punctual payment of the principal of and any premium and interest on all the
Securities and the performance or observance of every obligation of this
Indenture and the Securities on the part of the Company to be performed or
observed;

(2) immediately after giving effect to such transaction and treating any
Indebtedness which becomes an obligation of the Company or a Subsidiary as a
result of such transaction as having been incurred by the Company or such
Subsidiary at the time of such transaction, no Event of Default, and no event
which, after notice or lapse of time or both, would become an Event of Default,
shall have happened and be continuing;

 

50



--------------------------------------------------------------------------------

(3) if, as a result of any such consolidation or merger or such conveyance,
transfer or lease, properties or assets of the Company would become subject to a
mortgage, pledge, lien, security interest or other encumbrance which would not
be permitted by this Indenture, the Company or such successor Person, as the
case may be, shall take such steps as shall be necessary to effectively secure
the Securities equally and ratably with (or prior to) all indebtedness secured
thereby; and

(4) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger, conveyance,
transfer or lease and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture, comply with this Article and
that all conditions precedent herein provided for relating to such transaction
have been complied with.

Section 8.2 Successor Substituted.

Upon any consolidation of the Company with, or merger of the Company into, any
other Person or any conveyance, transfer or lease of the properties and assets
of the Company substantially as an entirety in accordance with Section 8.1, the
successor Person formed by such consolidation or into which the Company is
merged or to which such conveyance, transfer or lease is made shall succeed to,
and be substituted for, and may exercise every right and power of, the Company
under this Indenture with the same effect as if such successor Person had been
named as the Company herein, and thereafter, except in the case of a lease, the
predecessor Person shall be relieved of all obligations and covenants under this
Indenture and the Securities.

ARTICLE IX

Supplemental Indentures

Section 9.1 Supplemental Indentures Without Consent of Holders.

Without the consent of any Holders, the Company, when authorized by a Board
Resolution, and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form satisfactory to the Trustee,
for any of the following purposes:

(1) to evidence the succession of another Person to the Company and the
assumption by any such successor of the obligations of the Company in this
Indenture or any indentures supplemental hereto, and in the Securities; or

(2) to add to the covenants of the Company for the benefit of the Holders of all
or any series of Securities (and if such covenants are to be for the benefit of
less than all series of Securities, stating that such covenants are expressly
being included solely for the benefit of such series) or to surrender any right
or power herein conferred upon the Company by this Indenture or any indentures
supplemental hereto; or

 

51



--------------------------------------------------------------------------------

(3) to add any additional Events of Default for the benefit of the Holders of
all or any series of Securities (and if such additional Events of Default are to
be for the benefit of less than all series of Securities, stating that such
additional Events of Default are expressly being included solely for the benefit
of such series); or

(4) to add to or change any of the provisions of this Indenture or any
indentures supplemental hereto to such extent as shall be necessary to permit or
facilitate the issuance of Securities in bearer form, registrable or not
registrable as to principal, and with or without interest coupons, or to permit
or facilitate the issuance of Securities in uncertificated form; or

(5) to add to, change or eliminate any of the provisions of this Indenture or
any indentures supplemental hereto in respect of one or more series of
Securities, PROVIDED that any such addition, change or elimination (i) shall
neither (A) apply to any Security of any series created prior to the execution
of such supplemental indenture affecting such modification and entitled to the
benefit of such provision nor (B) modify the rights of the Holder of any such
Security with respect to such provision or (ii) shall become effective only when
there is no such Security Outstanding; or

(6) to secure the Securities pursuant to the requirements of Section 10.6 or the
requirements of any indentures supplemental to this Indenture or to otherwise
provide any security for, or add any guarantees of or additional obligors on,
the Securities of all or any series; or

(7) to establish the form or terms of Securities of any series as permitted by
Sections 2.1 and 3.1; or

(8) to supplement any of the provisions of this Indenture to such extent as
shall be necessary to permit or facilitate the defeasance and discharge of any
series of Securities in accordance with Article Four or Article Thirteen; or

(9) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Securities of one or more series and to
add to or change any of the provisions of this Indenture or any indentures
supplemental hereto as shall be necessary to provide for or facilitate the
administration of the trusts hereunder or any indentures supplemental hereto by
more than one Trustee, pursuant to the requirements of Section 6.11(b);

(10) to cure any ambiguity or to correct or supplement any provision in this
Indenture or any indentures supplemental hereto which may be defective or
inconsistent with any other provision in this Indenture or any indentures
supplemental hereto, or to make any other provisions with respect to matters or
questions arising under this Indenture or any indentures supplemental hereto;

 

52



--------------------------------------------------------------------------------

(11) to convey, transfer, assign, mortgage or pledge any property to or with the
Trustee, or to make such other provisions in regard to matters or questions
arising under this Indenture, as shall not adversely affect the interests of any
Holders of Securities of any series;

(12) to modify or amend this Indenture in such a manner as to permit the
qualification of this Indenture or any indenture supplemental hereto under the
TIA as then in effect, except that nothing herein contained shall permit or
authorize the inclusion in any indenture supplemental hereto of the provisions
referred to in Section 316(a)(2) of the TIA;

(13) to add to or change any of the provisions of this Indenture to change or
eliminate any restrictions on the payment of principal of, or premium, if any,
on, Securities; provided that any such action shall not adversely affect the
interests of the Holders of Securities of any series in any material respect or
permit or facilitate the issuance of Securities of any series in uncertificated
form;

(14) to add to, change or eliminate any of the provisions of this Indenture in
respect of one or more series of Securities; provided, however, that any such
addition, change or elimination not otherwise permitted under this Section 9.1
shall neither apply to any Security of any series created prior to the execution
of such supplemental indenture and entitled to the benefit of such provision nor
modify the rights of the Holder of any such Security with respect to such
provision or shall become effective only when there is no such Security
Outstanding; or

(15) to make any other change that does not adversely affect the rights of any
Holder.

Section 9.2 Supplemental Indentures With Consent of Holders.

With the consent of the Holders of not less than a majority in principal amount
of the Outstanding Securities of each series affected by such supplemental
indenture, by Act of said Holders delivered to the Company and the Trustee, the
Company, when authorized by a Board Resolution, and the Trustee may enter into
an indenture or indentures supplemental hereto for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Indenture or of modifying in any manner the rights of the Holders of
Securities of such series under this Indenture or any indentures supplemental
hereto; PROVIDED, HOWEVER, that no such supplemental indenture shall, without
the consent of the Holder of each Outstanding Security affected thereby,

(1) change the Stated Maturity of the principal of, or any installment of
principal of or interest on, any Security, or reduce the principal amount
thereof or the rate of interest thereon or any premium payable upon the
redemption thereof, or reduce the amount of the principal of an Original Issue
Discount Security that would be due and payable upon a declaration of

 

53



--------------------------------------------------------------------------------

acceleration of the Maturity thereof pursuant to Section 5.2, or change any
Place of Payment where, or the coin or currency in which, any Security or any
premium or interest thereon is payable, release any security that has been
granted in respect of any Security or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity thereof (or, in
the case of redemption, on or after the Redemption Date), or

(2) reduce the percentage in principal amount of the Outstanding Securities of
any series, the consent of whose Holders is required for any such supplemental
indenture, or the consent of whose Holders is required for any waiver (of
compliance with certain provisions of this Indenture or certain defaults
hereunder and their consequences) provided for in this Indenture, or

(3) modify any of the provisions of this Section, Section 5.13 or Section 10.8,
except to increase any such percentage or to provide that certain other
provisions of this Indenture cannot be modified or waived without the consent of
the Holder of each Outstanding Security affected thereby, PROVIDED, HOWEVER,
that this clause shall not be deemed to require the consent of any Holder with
respect to changes in the references to “the Trustee” and concomitant changes in
this Section and Section 10.8, or the deletion of this proviso, in accordance
with the requirements of Sections 6.11(b) and 9.1(9).

A supplemental indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular series of Securities, or which modifies the
rights of the Holders of Securities of such series with respect to such covenant
or other provision, shall be deemed not to affect the rights under this
Indenture of the Holders of Securities of any other series.

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient if such Act shall approve the substance thereof.

Section 9.3 Execution of Supplemental Indentures.

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Section 6.1) shall be fully protected in relying upon, an Officers’
Certificate and an Opinion of Counsel stating that all conditions precedent to
the execution of such supplemental indenture have been satisfied and that the
execution of such supplemental indenture is authorized or permitted by this
Indenture. The Trustee may, but shall not be obligated to, enter into any such
supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 

54



--------------------------------------------------------------------------------

Section 9.4 Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

Section 9.5 Conformity With Trust Indenture Act.

Every supplemental indenture executed pursuant to this Article shall conform to
the requirements of the Trust Indenture Act as then in effect.

Section 9.6 Reference In Securities to Supplemental Indentures.

Securities of any series authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities of any series so modified as to conform, in the opinion of the
Trustee and the Company, to any such supplemental indenture may be prepared and
executed by the Company and authenticated and delivered by the Trustee in
exchange for Outstanding Securities of such series.

Section 9.7 Notice of Supplemental Indentures.

Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of Sections 9.1 and 9.2, the Company shall
give notice thereof to the Holders of each Outstanding Security affected, in the
manner provided for in Section 1.6, setting forth in general terms the substance
of such supplemental indenture.

ARTICLE X

Covenants

Section 10.1 Payment of Principal, Premium And Interest.

The Company covenants and agrees for the benefit of each series of Securities
that it will duly and punctually pay the principal of and any premium and
interest on the Securities of that series in accordance with the terms of the
Securities and this Indenture.

Section 10.2 Maintenance of Office or Agency.

The Company will maintain in each Place of Payment for any series of Securities
an office or agency where Securities of that series may be presented or
surrendered for payment, where Securities of that series may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Company in respect of the Securities of that series and this Indenture may
be served. The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Company shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Officer of the Trustee, and the Company hereby appoints the Trustee as its agent
to receive all such presentations, surrenders, notices and demands.

 

55



--------------------------------------------------------------------------------

The Company may also from time to time designate one or more other offices or
agencies where the Securities of one or more series may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; PROVIDED, HOWEVER, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in each Place of Payment for Securities of any series for such purposes. The
Company will give prompt written notice to the Trustee of any such designation
or rescission and of any change in the location of any such other office or
agency.

Section 10.3 Money for Securities Payments To Be Held In Trust.

If the Company shall at any time act as its own Paying Agent with respect to any
series of Securities, it will, on or before each due date of the principal of or
any premium or interest on any of the Securities of that series, segregate and
hold in trust for the benefit of the Persons entitled thereto a sum sufficient
to pay the principal and any premium and interest so becoming due until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and will promptly notify the Trustee of its action or failure so to act.

Whenever the Company shall have one or more Paying Agents for any series of
Securities, it will, prior to each due date of the principal of or any premium
or interest on any Securities of that series, deposit with a Paying Agent a sum
sufficient to pay such amount, such sum to be held as provided by the Trust
Indenture Act, and (unless such Paying Agent is the Trustee) the Company will
promptly notify the Trustee of its action or failure so to act.

The Company will cause each Paying Agent for any series of Securities other than
the Trustee to execute and deliver to the Trustee an instrument in which such
Paying Agent shall agree with the Trustee, subject to the provisions of this
Section, that such Paying Agent will (i) comply with the provisions of the Trust
Indenture Act applicable to it as a Paying Agent and (ii) during the continuance
of any default by the Company (or any other obligor upon the Securities of that
series) in the making of any payment in respect of the Securities of that
series, and upon the written request of the Trustee, forthwith pay to the
Trustee all sums held in trust by such Paying Agent for payment in respect of
the Securities of that series.

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of or any premium or interest
on any Security of any series and remaining unclaimed for two years after such
principal, premium or interest has become due and payable shall be paid to the
Company on Company Request, or (if then held by the Company) shall be discharged
from such trust; and the Holder of such Security shall thereafter, as an
unsecured general creditor, look only to the Company for payment thereof, and

 

56



--------------------------------------------------------------------------------

all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease; PROVIDED, HOWEVER, that the Trustee or such Paying Agent, before being
required to make any such repayment, may at the expense of the Company cause to
be published once, in a newspaper published in the English language, customarily
published on each Business Day and of general circulation in New York, New York,
notice that such money remains unclaimed and that, after a date specified
therein, which shall not be less than 30 days from the date of such publication,
any unclaimed balance of such money then remaining will be repaid to the
Company.

Section 10.4 Statement as to Compliance

The Company shall deliver to the Trustee, within 150 days after the end of each
fiscal year of the Company, commencing with its fiscal year ending after the
date hereof, a brief certificate from its principal executive officer, principal
financial officer or principal accounting officer as to his or her knowledge of
the compliance by the Company with all conditions and covenants under this
Indenture. For purposes of this Section 10.4, such compliance shall be
determined without regard to any period of grace or requirement of notice under
this Indenture.

Section 10.5 Existence.

Subject to Article Eight, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
(charter and statutory) and franchises; PROVIDED, HOWEVER, that the Company
shall not be required to preserve any such right or franchise if the Company
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company and that the loss thereof is not
disadvantageous in any material respect to the Holders.

Section 10.6 Limitations on Liens.

The Company covenants and agrees that it will not, and will not permit any
Restricted Subsidiary to, create, incur, issue or assume any Indebtedness
secured by any Lien on any Principal Property, or on shares of stock or
Indebtedness of any Restricted Subsidiary (“Restricted Securities”), without
making effective provision for the Outstanding Securities (except as otherwise
specified pursuant to Section 3.1 for the Securities of any series) to be
secured by the Lien equally and ratably with (or prior to) any and all
Indebtedness and obligations secured or to be secured thereby for so long as
such Indebtedness is so secured, except that the foregoing restriction will not
apply to:

(1) Any Lien existing on the date of the Indenture.

(2) Any Lien on any Principal Property or Restricted Securities of any Person
existing at the time such Person is merged or consolidated with or into the
Company or a Restricted Subsidiary, or such Person becomes a Restricted
Subsidiary.

(3) Any Lien on any Principal Property existing at the time of acquisition of
such Principal Property by the Company or a Restricted Subsidiary, whether or
not assumed by the Company or such Restricted Subsidiary, provided that no such
Lien may extend to any other Principal Property of the Company or any Restricted
Subsidiary.

 

57



--------------------------------------------------------------------------------

(4) Any Lien on any Principal Property (including any improvements on an
existing Principal Property) of the Company or any Restricted Subsidiary, and
any Lien on the Capital Interests of a Restricted Subsidiary that was formed or
is held for the purpose of acquiring and holding such Principal Property, in
each case to secure all or any part of the cost of acquisition, development,
operation, construction, alteration, repair or improvement of all or any part of
such Principal Property (or to secure Indebtedness incurred by the Company or a
Restricted Subsidiary for the purpose of financing all or any part of such
cost); provided that such Lien is created prior to, at the time of, or within 12
months after the latest of, the acquisition, completion of construction or
improvement or commencement of commercial operation of such Principal Property
and provided, further, that no such Lien may extend to any other Principal
Property of the Company or any Restricted Subsidiary, other than any theretofore
unimproved real property on which the Principal Property is so constructed or
developed or the improvement is located.

(5) Any Lien on any Principal Property or Restricted Securities to secure
Indebtedness owing to the Company or to another Restricted Subsidiary.

(6) Any Lien in favor of governmental bodies to secure advances or other
payments pursuant to any contract or statute or to secure Indebtedness incurred
to finance the purchase price or cost of constructing or improving the property
subject to such Lien.

(7) Any Lien created in connection with a project financed with, and created to
secure, Non-Recourse Indebtedness.

(8) Carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings.

(9) Liens (other than Liens imposed by ERISA) on the property of the Company or
any of its Restricted Subsidiaries incurred, or pledges or deposits required, in
connection with workmen’s compensation, unemployment insurance and other social
security legislation.

(10) Liens securing taxes that remain payable without penalty or which are being
contested in good faith by appropriate proceedings where collection thereof is
stayed; provided that the Company or any Restricted Subsidiary has set aside on
its books reserves with respect to such taxes (segregated to the extent required
by U.S. generally accepted accounting principles) deemed by it to be adequate.

 

58



--------------------------------------------------------------------------------

(11) Any right which any municipal or governmental body or agency may have by
virtue of any franchise, license or contract to purchase or designate a
purchaser of, or order the sale of, any property of the Company upon payment of
reasonable compensation therefor or to terminate any franchise, license or other
rights or to regulate the property and business of the Company.

(12) Any Liens, neither assumed by the Company or any Restricted Subsidiary or
on which the Company or any Restricted Subsidiary customarily pays interest,
existing upon real estate or rights in or relating to real estate acquired by
the Company or any Restricted Subsidiary for sub-station, measuring station,
regulating station, gas purification station, compressor station, transmission
line, distribution line or right-of- way purposes.

(13) Easements or reservations in any property of the Company or of any
Restricted Subsidiary for the purpose of roads, pipe lines, gas transmission and
distribution lines, electric light and power transmission and distribution
lines, water mains and other like purposes, and zoning ordinances, regulations
and restrictions which do not impair the use of such property in the operation
of the business of the Company or of any Restricted Subsidiary.

(14) Any extension, renewal, substitution or replacement (or successive
extensions, renewals, substitutions or replacements), in whole or in part, of
any Lien referred to in the foregoing clauses (l) through (13), provided that
the Indebtedness secured thereby may not exceed the principal amount of
Indebtedness so secured at the time of such renewal or refunding, and that such
renewal or refunding Lien must be limited to all or any part of the same
property and improvements thereon, Capital Interests or Indebtedness that
secured the Lien renewed or refunded.

(15) Any Lien not permitted above securing Indebtedness that, together with the
aggregate outstanding principal amount of other secured Indebtedness that would
otherwise be subject to the foregoing restrictions (excluding Indebtedness
secured by Liens permitted under clauses 1 through 14 above) and the
Attributable Debt in respect of all Sale and Leaseback Transactions (not
including Attributable Debt in respect of any such Sale and Leaseback
Transactions described in clause (iii) or (iv) of Section 10.7) would not then
exceed 15% of Consolidated Net Tangible Assets.

Section 10.7 Limitation on Sales and Leasebacks.

The Company covenants and agrees that it will not, and will not permit any
Restricted Subsidiary to, enter into any Sale and Leaseback Transaction unless
(i) the Company or a Restricted Subsidiary would be entitled, without securing
the Outstanding Securities, to incur Indebtedness secured by a Lien on the
Principal Property that is the subject of such Sale and Leaseback Transaction;
(ii) the Attributable Debt associated therewith would be in an amount

 

59



--------------------------------------------------------------------------------

permitted under clause (15) of Section 10.6 hereof; (iii) the proceeds received
in respect of the Principal Property so sold and leased back at the time of
entering into such Sale and Leaseback Transaction are used for the business and
operations of the Company or any Subsidiary; or (iv) within 12 months after the
sale or transfer, an amount equal to the proceeds received in respect of the
Principal Property so sold and leased back at the time of entering into such
Sale and Leaseback Transaction is applied to the prepayment (other than
mandatory prepayment) of any Outstanding Securities or Funded Indebtedness of
the Company or of a Restricted Subsidiary (other than Funded Indebtedness that
is held by the Company or any Restricted Subsidiary or Funded Indebtedness of
the Company that is subordinate in right of payment to any Outstanding
Securities).

Section 10.8 Waiver of Certain Covenants.

The Company may omit in any particular instance to comply with any term,
provision or condition set forth in Sections 10.6 to 10.7, inclusive, with
respect to the Securities of any series if before the time for such compliance
the Holders of at least a majority in principal amount of the Outstanding
Securities of such series shall, by Act of such Holders, either waive such
compliance in such instance or generally waive compliance with such term,
provision or condition, but no such waiver shall extend to or affect such term,
provision or condition except to the extent so expressly waived, and, until such
waiver shall become effective, the obligations of the Company and the duties of
the Trustee in respect of any such term, provision or condition shall remain in
full force and effect.

Section 10.9 Notice of Event of Default

The Company, within 30 days of becoming aware of the occurrence of any Default
or Event of Default, shall give written notice to the Trustee and indicate the
status of such Default or Event of Default and the action the Company will take
or proposes to take to cure such Default or Event of Default.

ARTICLE XI

Redemption of Securities

Section 11.1 Applicability of Article.

Securities of any series which are redeemable before their Stated Maturity shall
be redeemable in accordance with their terms and (except as otherwise specified
as contemplated by Section 3.1 for Securities of any series) in accordance with
this Article.

Section 11.2 Election to Redeem; Notice to Trustee.

The election of the Company to redeem any Securities shall be evidenced by a
Board Resolution. The Company shall, at least 35 days prior to the Redemption
Date fixed by the Company (unless a shorter notice shall be satisfactory to the
Trustee), notify the Trustee of such Redemption Date, of the principal amount of
Securities of such series to be redeemed and, if applicable, of the tenor of the
Securities to be redeemed. In the case of any redemption of Securities prior to
the expiration of any restriction on such redemption provided in the terms of
such Securities or elsewhere in this Indenture, the Company shall furnish the
Trustee with an Officers’ Certificate evidencing compliance with such
restriction.

 

60



--------------------------------------------------------------------------------

Section 11.3 Selection By Trustee of Securities to Be Redeemed.

If less than all the Securities of any series are to be redeemed (unless all of
the Securities of such series and of a specified tenor are to be redeemed), the
particular Securities to be redeemed shall be selected not more than 45 days
prior to the Redemption Date by the Trustee, from the Outstanding Securities of
such series not previously called for redemption, by random lot. If less than
all of the Securities of such series and of a specified tenor are to be
redeemed, the particular Securities to be redeemed shall be selected not more
than 45 days prior to the Redemption Date by the Trustee, from the Outstanding
Securities of such series and specified tenor not previously called for
redemption in accordance with the preceding sentence.

The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption and, in the case of any Securities selected for partial
redemption, the principal amount thereof to be redeemed.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
principal amount of such Securities which has been or is to be redeemed.

Section 11.4 Notice of Redemption.

Notice of redemption shall be given by first-class mail, postage prepaid, mailed
not less than 30 nor more than 60 days prior to the Redemption Date, to each
Holder of Securities to be redeemed, at his address appearing in the Security
Register.

All notices of redemption shall state:

(1) the Redemption Date,

(2) the Redemption Price,

(3) if less than all the Outstanding Securities of any series are to be
redeemed, the identification (and, in the case of partial redemption of any
Securities, the principal amounts) of the particular Securities to be redeemed,

(4) that on the Redemption Date the Redemption Price will become due and payable
upon each such Security to be redeemed and, if applicable, that interest thereon
will cease to accrue on and after said date,

(5) the place or places where such Securities are to be surrendered for payment
of the Redemption Price, and

(6) that the redemption is for a sinking fund, if such is the case.

 

61



--------------------------------------------------------------------------------

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee in
the name and at the expense of the Company.

Section 11.5 Deposit of Redemption Price.

No later than one Business Day prior to any Redemption Date, the Company shall
deposit with the Trustee or with a Paying Agent (or, if the Company is acting as
its own Paying Agent, segregate and hold in trust as provided in Section 10.3)
an amount of money sufficient to pay the Redemption Price of, and (except if the
Redemption Date shall be an Interest Payment Date) accrued interest on, all the
Securities which are to be redeemed on that date.

Section 11.6 Securities Payable on Redemption Date.

Notice of redemption having been given as aforesaid, the Securities so to be
redeemed shall, on the Redemption Date, become due and payable at the Redemption
Price therein specified, and from and after such date (unless the Company shall
default in the payment of the Redemption Price and accrued interest) such
Securities shall cease to bear interest. Upon surrender of any such Security for
redemption in accordance with said notice, such Security shall be paid by the
Company at the Redemption Price, together with accrued interest to the
Redemption Date; PROVIDED, HOWEVER, that, unless otherwise specified as
contemplated by Section 3.1, installments of interest whose Stated Maturity is
on or prior to the Redemption Date shall be payable to the Holders of such
Securities, or one or more Predecessor Securities, registered as such at the
close of business on the relevant Regular Record Dates according to their terms
and the provisions of Section 3.7.

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal and any premium shall, until paid, bear
interest from the Redemption Date at the rate prescribed therefor in the
Security.

Section 11.7 Securities Redeemed In Part.

Any Security which is to be redeemed only in part shall be surrendered at a
Place of Payment therefor (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or his attorney
duly authorized in writing), and the Company shall execute, and the Trustee
shall authenticate and deliver to the Holder of such Security without service
charge, a new Security or Securities of the same series and of like tenor, of
any authorized denomination as requested by such Holder, in aggregate principal
amount equal to and in exchange for the unredeemed portion of the principal of
the Security so surrendered. If a Book-Entry Security is so surrendered, such
new Security so issued shall be a new Book-Entry Security.

 

62



--------------------------------------------------------------------------------

ARTICLE XII

Conversion

Section 12.1 Conversion.

If the Board Resolution establishing the terms of a series of Securities so
provides, Securities of any series may be convertible at the option of the
Holders or otherwise into or for Common Stock or other equity or debt securities
(a “Conversion Right”). The Board Resolution may establish, among other things,
the Conversion Rate, provisions for adjustments to the Conversion Rate and
limitations upon exercise of the Conversion Right.

Unless the Board Resolution otherwise provides, a Holder may convert a portion
of a Security if the portion is $2,000 or an integral multiple thereof.
Provisions of this Indenture that apply to the conversion of the aggregate
principal amount of a Security also apply to conversion of a portion of it.

The Board Resolution providing for Securities with a Conversion Right may
establish any terms in addition to, or other than (including terms inconsistent
with), those set forth in this Article Twelve with respect to the conversion of
the Securities established thereby.

Section 12.2 Conversion Procedure.

To convert a Security a Holder must satisfy all applicable requirements in the
Securities or the Board Resolution and, if required, (i) complete and manually
sign the conversion notice (the “Conversion Notice”) provided for in the Board
Resolution or the Security (or complete and manually sign a facsimile thereof)
and deliver such notice to the Conversion Agent or any other office or agency
maintained for such purpose, (ii) surrender the Security to the Conversion Agent
or at such other office or agency by physical delivery, (iii) furnish
appropriate endorsements and transfer documents, and (iv) pay all transfer or
similar taxes. The date on which such notice shall have been received by and the
Security shall have been so surrendered to the Conversion Agent is the
“Conversion Date.” Such Conversion Notice shall be irrevocable and may not be
withdrawn by a Holder for any reason.

The Company will complete settlement of any conversion of Securities not later
than the fifth Business Day following the Conversion Date in respect of the cash
portion elected to be delivered in lieu of the securities into which the
Security is convertible and not later than the seventh Business Day following
the Conversion Date in respect of the portion to be settled in such securities.

If any Security is converted between the Regular Record Date for the payment of
interest and the next succeeding Interest Payment Date, such Security must be
accompanied by funds equal to the interest payable on such succeeding Interest
Payment Date on the principal amount so converted (unless such Security shall
have been called for redemption during such period, in which case no such
payment shall be required). A Security converted on an Interest Payment Date
need not be accompanied by any payment, and the interest on the principal amount
of the Security being converted will be paid on such Interest Payment Date to
the registered holder of such Security on the immediately preceding Regular
Record Date. Subject to the aforesaid right of the registered holder to receive
interest, no payment or adjustment will be made on conversion for interest
accrued on the converted Security or for interest, dividends or other
distributions payable on any security issued on conversion.

 

63



--------------------------------------------------------------------------------

If a Holder converts more than one Security at the same time, the securities
into which the Security is convertible which are issuable upon such conversion
or the cash payable upon the conversion shall be based on the total principal
amount of the Securities converted.

Upon surrender of a Security that is converted in part the Trustee or any
Authenticating Agent shall authenticate for the Holder a new Security of the
same series equal in principal amount to the unconverted portion of the Security
surrendered; except that if a Security in global form is so surrendered the
Trustee shall authenticate and, if applicable, deliver to the depository a new a
Security in global form of the same series in a denomination equal to and in
exchange for the unconverted portion of the principal of the Security in global
form so surrendered.

If the last day on which a Security may be converted is not a Business Day in a
place where a Conversion Agent is located, the Security may be surrendered to
that Conversion Agent on the next succeeding Business Day.

Section 12.3 Taxes on Conversion.

If a Holder of a Security exercises a Conversion Right, the Company shall pay
any documentary, stamp or similar issue or transfer tax due on the issue of the
securities into which the Security is convertible upon the conversion. However,
the Holder shall pay any such tax which is due because securities or other
property are issued in a name other than the Holder’s name. Nothing herein shall
preclude any income tax or other withholding required by law or regulations.

Section 12.4 Company Determination Final.

Any determination that the Board of Directors makes pursuant to this Article
Twelve or consistent with terms provided for in any Board Resolution is
conclusive, absent manifest error.

Section 12.5 Trustee’s and Conversion Agent’s Disclaimer.

The Trustee (and each Conversion Agent other than the Company) has no duty to
determine when or if an adjustment under this Article Twelve or any Board
Resolution should be made, how it should be made or calculated or what it should
be. The Trustee (and each Conversion Agent other than the Company) makes no
representation as to the validity or value of any securities issued upon
conversion of Securities. The Trustee (and each Conversion Agent other than the
Company) shall not be responsible for the Company’s failure to comply with this
Article Twelve or any provision of a Board Resolution relating to a Conversion
Right.

 

64



--------------------------------------------------------------------------------

Section 12.6 Company to Provide Conversion Securities.

The Company shall reserve out of its authorized but unissued Common Stock or its
Common Stock held in treasury sufficient shares to permit the conversion of all
of the Securities convertible into Common Stock. The Company shall arrange and
make available for issuance upon conversion the full amount of any other
securities into which the Securities are convertible to permit such conversion
of the Securities.

All shares of Common Stock or other equity securities of any person which may be
issued upon conversion of the Securities shall be validly issued, fully paid and
non-assessable.

The Company will comply with all securities laws regulating the offer and
delivery of securities upon conversion of Securities.

Section 12.7 Cash Settlement Option

If the Board Resolution so provides, the Company may elect to satisfy, in whole
or in part, a Conversion Right of Securities convertible into Common Stock or
other securities of any person by the delivery of cash. Except as the Board
Resolution so provides: (a) the amount of cash to be delivered shall be equal to
the Market Price on the last Trading Day preceding the applicable Conversion
Date of a share of Common Stock or other securities of any person into which the
Securities are convertible multiplied by the number of shares of Common Stock or
the number of shares or principal amount of other securities into which the
Securities are convertible, respectively, in respect of which the Company elects
to deliver cash; (b) if the Company elects to satisfy, in whole or in part, a
Conversion Right by the delivery of shares of Common Stock or other securities,
no fractional shares or portion of other securities will be delivered. Instead,
the Company will pay cash based on the Market Price for such fractional share of
Common Stock or portion of other securities; and (c) the “Market Price” of the
Common Stock into which Securities or other equity securities into which the
Securities are convertible may be converted pursuant to a Board Resolution or
this Article Twelve on any Trading Day means the weighted average per share sale
price for all sales of the Common Stock or other equity securities on such
Trading Day (or, if the information necessary to calculate such weighted average
per share sale price is not reported, the average of the high and low sale
prices, or if no sales are reported, the average of the bid and ask prices or,
if more than one in either case, the average of the average bid and average ask
prices), as reported in the composite transactions for the New York Stock
Exchange, or if the Common Stock or other equity securities into which the
Securities are convertible are not listed or admitted to trading on such
exchange, as reported in the composite transactions for the principal national
or regional United States securities exchange on which the Common Stock or other
equity securities into which the Securities are convertible are listed or
admitted to trading or, if the Common Stock or other equity securities into
which the Securities are convertible are not listed or admitted to trading on a
United States national or regional securities exchange, as reported by NASDAQ or
by the National Quotation Bureau Incorporated, or if not so reported, as
determined in the manner set forth in the appropriate Board Resolution. In the
absence of such quotations, the Company shall be entitled to determine the
Market Price on the basis of such quotations as it considers appropriate.

 

65



--------------------------------------------------------------------------------

The “Market Price” of any debt security into which Securities are convertible
shall be determined as set forth in the applicable Board Resolution.

ARTICLE XIII

Sinking Funds

Section 13.1 Applicability of Article.

The provisions of this Article shall be applicable to any sinking fund for the
retirement of Securities of a series except as otherwise specified as
contemplated by Section 3.1 for Securities of such series.

The minimum amount of any sinking fund payment provided for by the terms of
Securities of any series is herein referred to as a “mandatory sinking fund
payment,” and any payment in excess of such minimum amount provided for by the
terms of Securities of any series is herein referred to as an “optional sinking
fund payment.” If provided for by the terms of Securities of any series, the
cash amount of any sinking fund payment may be subject to reduction as provided
in Section 13.2. Each sinking fund payment shall be applied to the redemption of
Securities of any series as provided for by the terms of Securities of such
series.

Section 13.2 Satisfaction of Sinking Fund Payments With Securities.

The Company (1) may deliver Outstanding Securities of a series (other than any
previously called for redemption) and (2) may apply as a credit Securities of a
series which have been redeemed either at the election of the Company pursuant
to the terms of such Securities or through the application of permitted optional
sinking fund payments pursuant to the terms of such Securities, in each case in
satisfaction of all or any part of any sinking fund payment with respect to the
Securities of such series required to be made pursuant to the terms of such
Securities as provided for by the terms of such series; PROVIDED that such
Securities have not been previously so credited. Such Securities shall be
received and credited for such purpose by the Trustee at the Redemption Price
specified in such Securities for redemption through operation of the sinking
fund and the amount of such sinking fund payment shall be reduced accordingly.

Section 13.3 Redemption of Securities for Sinking Fund.

Not less than 60 days prior to each sinking fund payment date for any series of
Securities, the Company will deliver to the Trustee an Officers’ Certificate
specifying the amount of the next ensuing sinking fund payment for that series
pursuant to the terms of that series, the portion thereof, if any, which is to
be satisfied by payment of cash and the portion thereof, if any, which is to be
satisfied by delivering and crediting Securities of that series pursuant to
Section 13.2 and will also deliver to the Trustee any Securities to be so
delivered. Not less than 45 days before each such sinking fund payment date the
Trustee shall select the Securities to be redeemed upon such sinking fund
payment date in the manner specified in Section 11.3 and cause notice of the
redemption thereof to be given in the name of and at the expense of the Company
in the manner provided in Section 11.4. Such notice having been duly given, the
redemption of such Securities shall be made upon the terms and in the manner
stated in Sections 11.6 and 11.7.

 

66



--------------------------------------------------------------------------------

ARTICLE XIV

Defeasance and Covenant Defeasance

Section 14.1 Applicability of Article; Company’s Option To Effect Defeasance Or
Covenant Defeasance.

If pursuant to Section 3.1 provision is made for either or both of
(a) defeasance of the Securities of a series under Section 14.2 or (b) covenant
defeasance of the Securities of a series under Section 14.3, then the provisions
of such Section or Sections, as the case may be, together with the other
provisions of this Article Thirteen, shall be applicable to the Securities of
such series, and the Company may at its option by Board Resolution, at any time,
with respect to the Securities of such series, elect to have either Section 14.2
(if applicable) or Section 14.3 (if applicable) be applied to the Outstanding
Securities of such series upon compliance with the conditions set forth below in
this Article Thirteen.

Section 14.2 Defeasance and Discharge.

Upon the Company’s exercise of the above option applicable to this Section, the
Company shall be deemed to have been discharged from its obligations with
respect to the Outstanding Securities of such series on and after the date the
conditions precedent set forth below are satisfied (hereinafter, “defeasance”).
For this purpose, such defeasance means that the Company shall be deemed to have
paid and discharged the entire indebtedness represented by the Outstanding
Securities of such series and to have satisfied all its other obligations under
such Securities and this Indenture insofar as such Securities are concerned (and
the Trustee, at the request and expense of the Company, shall execute proper
instruments acknowledging the same), except for the following which shall
survive until otherwise terminated or discharged thereunder: (A) the rights of
Holders of Outstanding Securities of such series to receive, solely from the
trust fund described in Section 13.4 as more fully set forth in such Section,
payments of the principal of (and premium and interest, if any, on) such
Securities when such payments are due, (B) the Company’s obligations with
respect to such Securities under Sections 3.4, 3.5, 3.6, 10.2 and 10.3 and such
obligations as shall be ancillary thereto, (C) the rights, powers, trusts,
duties, immunities and other provisions in respect of the Trustee hereunder and
(D) this Article Thirteen. Subject to compliance with this Article Thirteen, the
Company may exercise its option under this Section 14.2 notwithstanding the
prior exercise of its option under Section 13.3 with respect to the Securities
of such series.

Section 14.3 Covenant Defeasance.

Upon the Company’s exercise of the above option applicable to this Section, the
Company shall be released from its obligations under Sections 8.1, 10.6 and 10.7
(and any covenant applicable to such Securities that are determined pursuant to
Section 3.1 to be subject to this provision) and the occurrence of an event
specified in Section 5.1(4) (with respect to any of Sections 8.1, 10.6 or 10.7)
(and any other Event of Default applicable to such Securities that

 

67



--------------------------------------------------------------------------------

are determined pursuant to Section 3.1 to be subject to this provision) shall
not be deemed to be an Event of Default with respect to the Outstanding
Securities of such series on and after the date the conditions set forth below
are satisfied (hereinafter, “covenant defeasance”). For this purpose, such
covenant defeasance means that, with respect to the Outstanding Securities of
such series, the Company may omit to comply with and shall have no liability in
respect of any term, condition or limitation set forth in any such Section or
clause whether directly or indirectly by reason of any reference elsewhere
herein to any such Section or clause or by reason of any reference in any such
Section or clause to any other provision herein or in any other document, but
the remainder of this Indenture and such Securities shall be unaffected thereby.

Section 14.4 Conditions to Defeasance or Covenant Defeasance.

The following shall be the conditions precedent to application of either
Section 14.2 or Section 14.3 to the Outstanding Securities of such series:

(1) The Company shall irrevocably have deposited or caused to be deposited with
the Trustee (or another trustee satisfying the requirements of Section 6.9 who
shall agree to comply with the provisions of this Article Thirteen applicable to
it) as trust funds in trust for the purpose of making the following payments,
specifically pledged as security for, and dedicated solely to, the benefit of
the Holders of such Securities, (A) money in an amount, or (B) U.S. Government
Obligations which through the scheduled payment of principal and interest in
respect thereof in accordance with their terms will provide, not later than one
day before the due date of any payment, money in an amount, or (C) a combination
thereof, sufficient, without reinvestment, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee, to pay and discharge, and which
shall be applied by the Trustee (or other qualifying trustee) to pay and
discharge, the principal of (and premium, if any, and interest, on) the
Outstanding Securities of such series on the Maturity of such principal, or
premium and interest, if any. Before such a deposit the Company may make
arrangements satisfactory to the Trustee for the redemption of Securities at a
future date or dates in accordance with Article Eleven, which shall be given
effect in applying the foregoing. For this purpose, “U.S. Government
Obligations” means securities that are (x) direct obligations of the United
States of America for the payment of which its full faith and credit is pledged
or (y) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended) as custodian with respect to any such U.S. Government Obligation or
a specific payment of principal of or interest on any such U.S. Government
Obligation held by such custodian for the account of the holder of such
depository receipt, provided that (except as required by law) such custodian is
not authorized to make any deduction from the amount payable to the holder of
such depositary receipt from any amount received by the custodian in respect of
the U.S. Government Obligation or the specific payment of principal of or
interest on the U.S. Government Obligation evidenced by such depositary receipt.

 

68



--------------------------------------------------------------------------------

(2) No Event of Default or event (other than that resulting from borrowing funds
to be applied to make such deposit and any similar and simultaneous deposit
relating to other Indebtedness, and, in each case the granting of Liens in
connection therewith) which with notice or lapse of time or both would become an
Event of Default with respect to the Securities of such series shall have
occurred and be continuing (A) on the date of such deposit or (B) insofar as
clauses (5) and (6) of Section 5.1 are concerned, at any time during the period
ending on the 91st day after the date of such deposit or, if longer, ending on
the day following the expiration of the longest preference period applicable to
the Company in respect of such deposit (it being understood that this condition
shall not be deemed satisfied until the expiration of such period).

(3) Such defeasance or covenant defeasance (in each case other than that
resulting from borrowing funds to be applied to make such deposit and any
similar and simultaneous deposit relating to other Indebtedness, and, in each
case the granting of Liens in connection therewith) shall not result in a breach
or violation of, or constitute a default under, this Indenture or any other
agreement or instrument to which the Company is a party or by which it is bound.

(4) In the case of an election under Section 14.2, the Company shall have
delivered to the Trustee an Opinion of Counsel stating that (x) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling, or (y) since the date of this Indenture there has been a change in the
applicable Federal income tax law, in either case to the effect that, and based
thereon such opinion shall confirm that, the Holders of the Outstanding
Securities of such series will not recognize income, gain or loss for Federal
income tax purposes as a result of such defeasance and will be subject to
Federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such defeasance had not occurred.

(5) In the case of an election under Section 14.3, the Company shall have
delivered to the Trustee an Opinion of Counsel to the effect that the Holders of
the Outstanding Securities of such series will not recognize income, gain or
loss for Federal income tax purposes as a result of such covenant defeasance and
will be subject to Federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such covenant defeasance
had not occurred.

(6) Such defeasance or covenant defeasance shall be effected in compliance with
any additional terms, conditions or limitations which may be imposed on the
Company in connection therewith pursuant to Section 3.1.

 

69



--------------------------------------------------------------------------------

(7) The Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent provided for
relating to either the defeasance under Section 13.2 or the covenant defeasance
under Section 13.3 (as the case may be) have been complied with.

Section 14.5 Deposited Money and U.S. Government Obligations to be Held In
Trust; Other Miscellaneous Provisions.

Subject to the provisions of the last paragraph of Section 10.3, all money and
U.S. Government Obligations (including the proceeds thereof) deposited with the
Trustee (or other qualifying trustee - collectively, for purposes of this
Section 13.5, the “Trustee”) pursuant to Section 13.4 in respect of the
Outstanding Securities of such series shall be held in trust and applied by the
Trustee, in accordance with the provisions of such Securities and this
Indenture, to the payment, either directly or through any Paying Agent (but not
including the Company acting as its own Paying Agent), to the Holders of such
Securities, of all sums due and to become due thereon in respect of principal
(and premium, if any) and interest, but such money need not be segregated from
other funds except to the extent required by law.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the money or U.S. Government Obligations
deposited pursuant to Section 13.4 or the principal and interest received in
respect thereof.

Anything herein to the contrary notwithstanding, the Trustee shall deliver or
pay to the Company from time to time upon Company Request any money or U.S.
Government Obligations held by it as provided in Section 13.4 which, in the
opinion of a nationally recognized firm of independent public accountants
expressed in a written certification thereof delivered to the Trustee, are in
excess of the amount thereof which would then be required to be deposited to
effect an equivalent defeasance or covenant defeasance.

Section 14.6 Reinstatement.

If the Trustee or the Paying Agent is unable to apply any money in accordance
with Section 14.2 or 14.3 by reason of any order or judgment or any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under the Securities of such series
shall be revived and reinstated as though no deposit had occurred pursuant to
this Article Thirteen until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 14.2 or 14.3;
PROVIDED, HOWEVER, that if the Company makes any payment of principal of (and
premium, if any) or interest on any such Security following the reinstatement of
its obligations, the Company shall be subrogated to the rights of the Holders of
such Securities to receive such payment from the money held by the Trustee or
the Paying Agent.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

ONE GAS, INC.

By

     

Name:

Title:

 

1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

        as Trustee

By

     

Name:

Title:

[Signature Page to Indenture]

 